2016 IL 121077



                                  IN THE
                         SUPREME COURT
                                     OF
                    THE STATE OF ILLINOIS



                             (Docket No. 121077)

     JOHN HOOKER et al., Appellees, v. ILLINOIS STATE BOARD OF
        ELECTIONS et al. (Support Independent Maps, Appellant).


                         Opinion filed August 25, 2016.



   JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

   Justices Freeman, Burke, and Theis concurred in the judgment and opinion.

   Chief Justice Garman dissented, with opinion, joined by Justices Thomas and
Karmeier.

    Justice Thomas dissented, with opinion, joined by Chief Justice Garman and
Justice Karmeier.

    Justice Karmeier dissented, with opinion, joined by Chief Justice Garman and
Justice Thomas.

   Justice Karmeier dissented on denial of rehearing, with opinion, joined by
Chief Justice Garman and Justice Thomas.
                                           OPINION

¶1       This case addresses the question of whether the circuit court erroneously held
     that the redistricting initiative petition submitted by Support Independent Maps
     (Independent Maps) failed to comply with the requirements of article XIV, section
     3, of our constitution (Ill Const. 1970, art. XIV, §3), thus precluding its inclusion on
     the ballot at the November 8, 2016, Illinois general election. On the grounds that
     the public interest requires a timely resolution of this matter, we granted
     Independent Maps’ emergency motion to transfer the appeal from the appellate
     court. See Ill. S. Ct. Rule 302(b) (eff. Oct. 4, 2011). This court ordered expedited
     briefing that has now been completed. We also granted a group of business,
     consumer, and public interest organizations led by the League of Women Voters
     leave to file an amicus curiae brief in support of Independent Maps pursuant to
     Supreme Court Rule 345 (Ill. S. Ct. Rule 345, eff. Sept. 20, 2010). Reviewing the
     merits of the appeal before us, we now affirm the judgment of the circuit court.


¶2                                    I. BACKGROUND

¶3       The Illinois Constitution of 1970 may be amended by three methods: (1)
     constitutional convention (Ill. Const. 1970, art. XIV, § 1); (2) “[a]mendments by
     General Assembly” (Ill. Const. 1970, art. XIV, § 2); and (3) ballot initiatives (Ill.
     Const. 1970, art. XIV, § 3). Ballot initiatives, the method at issue here, may only be
     used for amendments directed at “structural and procedural subjects contained in
     Article IV” of the constitution (Ill. Const. 1970, art. XIV, § 3; Ill. Const. 1970, art.
     IV), pertaining to Illinois’s legislative branch. The ballot initiative at issue
     addresses redistricting, the process used to redraw the legislative and representative
     districts following each federal decennial census (Ill. Const. 1970, art. IV, § 3).

¶4       In May 2016, Independent Maps filed with the Secretary of State a petition
     proposing the amendment of article IV, section 3, of the constitution, to replace the
     current system for redrawing Illinois’s legislative and representative districts. That
     section currently provides:

           “(a) Legislative Districts shall be compact, contiguous and substantially
        equal in population. Representative Districts shall be compact, contiguous, and
        substantially equal in population.




                                              -2-
   (b) In the year following each Federal decennial census year, the General
Assembly by law shall redistrict the Legislative Districts and the
Representative Districts.

    If no redistricting plan becomes effective by June 30 of that year, a
Legislative Redistricting Commission shall be constituted not later than July
10. The Commission shall consist of eight members, no more than four of
whom shall be members of the same political party.

    The Speaker and Minority Leader of the House of Representatives shall
each appoint to the Commission one Representative and one person who is not
a member of the General Assembly. The President and Minority Leader of the
Senate shall each appoint to the Commission one Senator and one person who is
not a member of the General Assembly.

    The members shall be certified to the Secretary of State by the appointing
authorities. A vacancy on the Commission shall be filled within five days by the
authority that made the original appointment. A Chairman and Vice Chairman
shall be chosen by a majority of all members of the Commission.

    Not later than August 10, the Commission shall file with the Secretary of
State a redistricting plan approved by at least five members.

    If the Commission fails to file an approved redistricting plan, the Supreme
Court shall submit the names of two persons, not of the same political party, to
the Secretary of State not later than September 1.

   Not later than September 5, the Secretary of State publicly shall draw by
random selection the name of one of the two persons to serve as the ninth
member of the Commission.

    Not later than October 5, the Commission shall file with the Secretary of
State a redistricting plan approved by at least five members.

    An approved redistricting plan filed with the Secretary of State shall be
presumed valid, shall have the force and effect of law and shall be published
promptly by the Secretary of State.




                                   -3-
             The Supreme Court shall have original and exclusive jurisdiction over
         actions concerning redistricting the House and Senate, which shall be initiated
         in the name of the People of the State by the Attorney General.” Ill. Const.
         1970, art. IV, § 3.

¶5        Since the adoption of the 1970 Constitution, the General Assembly has agreed
     on a districting plan without resort to the backup provisions only once, after the
     most recent federal census. Pub. Act 97-6 (eff. June 3, 2011). Following each of the
     other four decennial censuses, the formation of a redistricting commission has been
     necessary. People ex rel. Scott v. Grivetti, 50 Ill. 2d 156 (1971); Schrage v. State
     Board of Elections, 88 Ill. 2d 87 (1981); People ex rel. Burris v. Ryan, 147 Ill. 2d
270 (1992); Cole-Randazzo v. Ryan, 198 Ill. 2d 233 (2001); Beaubien v. Ryan, 198
Ill. 2d 294 (2001). 1 In three out of those four occasions, the commission has
     deadlocked, triggering the selection of an additional member to break the tie
     through the drawing of lots. See Schrage, 88 Ill. 2d at 92; Burris, 147 Ill. 2d at 277
     (1991); Beaubien, 198 Ill. 2d at 299. While that process has been criticized, it has
     withstood federal constitutional challenge in the federal courts (Winters v. Illinois
     State Board of Elections, 197 F. Supp. 2d 1110 (2001), aff’d, 535 U.S. 967 (2002)).

¶6       To replace the current system, Independent Maps’ proposed amendment to
     article IV, section 3, would substitute an entirely new section 3 that fundamentally
     restructures the redistricting process. The General Assembly’s role would be
     eliminated from the process, with primary responsibility for drawing legislative
     and representative districts falling to a new “Independent Redistricting
     Commission.” Commission members would be selected through a process
     involving limited legislative input. Specifically, the provision proposed by
     Independent Maps provides:

         1
            This court held that the redistricting commission created after the 1970 census was
     illegally constituted. Nonetheless, we permitted the redrawn map drafted by that
     commission to be used as a “provisional” plan in 1972. We directed, however, that a
     “redistricting plan for subsequent elections shall be adopted pursuant to the procedures
     outlined in section 3 of article IV of the 1970 constitution of this State.” People ex rel. Scott
     v. Grivetti, supra at 168. The legislature later adopted that same map. See P.A. 78-42
     (19730; Rogers, Illinois Redistricting History Since 1970 3 Illinois General Assembly
     Legislative Research Unit Research Response (2008).




                                                   -4-
    “(a) The Independent Redistricting Commission comprising 11
Commissioners shall adopt and file with the Secretary of State a redistricting
plan for Legislative Districts and Representative Districts by June 30 of the
year following each Federal decennial census. Legislative Districts shall be
contiguous and substantially equal in population. Representative Districts shall
be contiguous and substantially equal in population. The redistricting plan shall
comply with Federal law. Subject to the foregoing, the Commission shall apply
the following criteria: (1) the redistricting plan shall not dilute or diminish the
ability of a racial or language minority community to elect the candidates of its
choice, including when voting in concert with other persons; (2) the
redistricting plan shall respect the geographic integrity of units of local
government; and (3) the redistricting plan shall respect the geographic integrity
of communities sharing common social and economic interests, which do not
include relationships with political parties or candidates for office. The
redistricting plan shall not either intentionally or unduly discriminate against or
intentionally or unduly favor any political party, political group or particular
person. In designing the redistricting plan, the Commission shall consider party
registration and voting history data only to assess compliance with the
requirements in this subsection (a).

    (b) For the purpose of conducting the Commissioner selection process, an
Applicant Review Panel comprising three Reviewers shall be chosen in the
following manner. Beginning not later than January 1 and ending not later than
March 1 of the year in which the Federal decennial census occurs, the Auditor
General shall request and accept applications to serve as a Reviewer. The
Auditor General shall review all applications and select a pool of 30 potential
Reviewers. The Auditor General should select applicants for the pool of
potential Reviewers who would operate in an ethical and non-partisan manner
by considering whether each applicant is a resident and registered voter of the
State and has been for the four years preceding his or her application, has
demonstrated understanding of and adherence to standards of ethical conduct
and has been unaffiliated with any political party for the three years preceding
appointment. By March 31 of the year in which the Federal decennial census
occurs, the Auditor General shall publicly select by random draw the Panel of
three Reviewers from the pool of potential Reviewers.




                                     -5-
    (c) Beginning not later than January 1 and ending not later than March 1 of
the year in which the Federal decennial census occurs, the Auditor General
shall request and accept applications to serve as a Commissioner on the
Independent Redistricting Commission. By May 31, the Panel shall select a
pool of 100 potential Commissioners. The Panel should select applicants for the
pool of potential Commissioners who would be diverse and unaffected by
conflicts of interest by considering whether each applicant is a resident and
registered voter of the State and has been for the four years preceding his or her
application, as well as each applicant’s prior political experience, relevant
analytical skills, ability to contribute to a fair redistricting process and ability to
represent the demographic and geographic diversity of the State. The Panel
shall act by affirmative vote of two Reviewers. All records of the Panel,
including applications to serve on the Panel, shall be open for public inspection,
except private information about applicants for which there is no compelling
public interest in disclosure.

    (d) Within 45 days after the Panel has selected the pool of 100 potential
Commissioners, but not later than June 23 of the year in which the Federal
decennial census occurs, the Speaker and Minority Leader of the House of
Representatives and the President and Minority Leader of the Senate each may
remove up to five of those potential Commissioners. Thereafter, but not later
than June 30, the Panel shall publicly select seven Commissioners by random
draw from the remaining pool of potential Commissioners; of those seven
Commissioners, including any replacements, (1) the seven Commissioners
shall reside among the Judicial Districts in the same proportion as the number
of Judges elected therefrom under Section 3 of Article VI of this Constitution,
(2) two Commissioners shall be affiliated with the political party whose
candidate for Governor received the most votes cast in the last general election
for Governor, two Commissioners shall be affiliated with the political party
whose candidate for Governor received the second-most votes cast in such
election and the remaining three Commissioners shall not be affiliated with
either such political party and (3) no more than two Commissioners may be
affiliated with the same political party. The Speaker and Minority Leader of the
House of Representatives and the President and Minority Leader of the Senate
each shall appoint one Commissioner from among the remaining applicants in
the pool of potential Commissioners on the basis of the appointee’s



                                       -6-
contribution to the demographic and geographic diversity of the Commission.
A vacancy on the Panel or Commission shall be filled within five days by a
potential Reviewer or potential Commissioner from among the applicants
remaining in the pool of potential Reviewers or potential Commissioners,
respectively, in the manner in which the office was previously filled.

    (e) The Commission shall act in public meetings by affirmative vote of six
Commissioners, except that approval of any redistricting plan shall require the
affirmative vote of at least (1) seven Commissioners total, (2) two
Commissioners from each political party whose candidate for Governor
received the most and second[-]most votes cast in the last general election for
Governor and (3) two Commissioners not affiliated with either such political
party. The Commission shall elect its chairperson and vice chairperson, who
shall not be affiliated with the same political party. Six Commissioners shall
constitute a quorum. All meetings of the Commission attended by a quorum,
except for meetings qualified under attorney-client privilege, shall be open to
the public and publicly noticed at least two days prior to the meeting. All
records of the Commission, including communications between
Commissioners regarding the Commission’s work, shall be open for public
inspection, except for records qualified under attorney-client privilege. The
Commission shall adopt rules governing its procedure, public hearings and the
implementation of matters under this Section. The Commission shall hold
public hearings throughout the state both before and after releasing the initial
proposed redistricting plan. The Commission may not adopt a final redistricting
plan unless the plan to be adopted without further amendment, and a report
explaining its compliance with this Constitution, have been publicly noticed at
least seven days before the final vote on such plan.

    (f) If the Commission fails to adopt and file with the Secretary of State a
redistricting plan by June 30 of the year following a Federal decennial census,
the Chief Justice of the Supreme Court and the most senior Judge of the
Supreme Court who is not affiliated with the same political party as the Chief
Justice shall appoint jointly by July 31 a Special Commissioner for
Redistricting. The Special Commissioner shall adopt and file with the Secretary
of State by August 31 a redistricting plan satisfying the requirements set forth in
subsection (a) of this Section and a report explaining its compliance with this




                                     -7-
         Constitution. The Special Commissioner shall hold at least one public hearing
         in the State before releasing his or her initial proposed redistricting plan and at
         least one public hearing in a different location in the State after releasing his or
         her initial proposed redistricting plan and before filing the final redistricting
         plan with the Secretary of State. All records of the Special Commissioner shall
         be open for public inspection, except for records qualified under attorney-client
         privilege.

             (g) An adopted redistricting plan filed with the Secretary of State shall be
         presumed valid and shall be published promptly by the Secretary of State.

            (h) The Supreme Court shall have original jurisdiction in cases relating to
         matters under this Section.”

¶7       Independent Maps filed a petition to bring this proposed amendment before the
     voters by using the ballot initiative process governed by article XIV, section 3, of
     the Illinois Constitution (Ill. Const. 1970, art. XIV, § 3). That provision requires
     petitions seeking to amend article IV to be signed by “a number of electors equal in
     number to at least eight percent of the total votes cast for candidates for Governor in
     the preceding gubernatorial election.” Ill. Const. 1970, art. XIV, § 3. The State
     Board of Elections determined that the petition received more than the required
     number of valid signatures.

¶8       Five days after Independent Maps submitted its petition, a “taxpayer’s suit”
     was filed in the circuit court of Cook County pursuant to section 11-303 of the
     Code of Civil Procedure (735 ILCS 5/11-303 (West 2014)). The lawsuit sought to
     enjoin the defendants from disbursing public funds to determine the petition’s
     compliance with the Election Code (10 ILCS 5/1-1 et seq. (West 2014)) or to place
     the proposal on the ballot at the upcoming November 2016 General Election. The
     complaint also requested declaratory relief. 2

         2
          The parties do not dispute that a taxpayer action for declaratory and injunctive relief is
     a proper method of challenging the constitutionality of a proposed ballot initiative. Even
     though the petition has not been officially declared valid or been certified for placement on
     the November 2016 ballot, the issue in this appeal is ripe. No additional matters appear to
     stand in the way of the proposal being placed in the ballot. The only steps remaining for the
     Board of Elections are solely administrative. See Chicago Bar Ass'n v. Illinois State Bd. of




                                                  -8-
¶9          The action was filed by a political committee called People’s Map, along with
       its chairperson, John Hooker, and individual members and leaders of other groups, 3
       each alleged to be Illinois residents and taxpayers. The named defendants were the
       Board of Elections and its chairperson and members; Leslie Munger, the State
       Comptroller; Jesse White, the Secretary of State; Michael Frerichs, the State
       Treasurer; David Orr, the County Clerk of Cook County; and the Board of Election
       Commissioners for the City of Chicago, its chairperson and members. Later, the
       circuit court entered an agreed order dismissing Orr and the Chicago Board of
       Election Commissioners, along with its chair and members, without prejudice.

¶ 10        Although Independent Maps was not originally included as a party, it was later
       granted leave to intervene. See 735 ILCS 5/2-408 (West 2014). No question is
       raised on the sufficiency of the case law permitting intervention by an entity in
       support of its own ballot initiative proposal (see Chicago Bar Ass’n v. Illinois State
       Board of Elections, 161 Ill. 2d 502, 506 (1994) (per curiam) (hereinafter CBA II);
       Chicago Bar Ass’n v. State Board of Elections, 137 Ill. 2d 394, 396 (1990)
       (hereinafter CBA I); Coalition for Political Honesty v. State Board of Elections, 65
Ill. 2d 453, 456 (1976) (per curiam) (hereinafter Coalition I)).

¶ 11        The complaint at issue here had 11 counts. The first six were directed against all
       defendants and sought a declaratory judgment that the amendment to article IV,
       section 3 (Ill. Const. 1970, art. IV, § 3), is unconstitutional because it exceeds the
       scope of ballot initiatives permitted under article XIV, section 3 (Ill. Const. 1970,
       art. XIV, § 3). Relying on another constitutional provision, count VII also seeks a
       declaratory judgment. Counts VIII through XI seek a permanent injunction based
       on the allegations in the prior counts.

¶ 12       Article XIV, section 3, limits the scope of permissible ballot initiatives “to
       structural and procedural subjects contained in Article IV [Ill. Const. 1970, art. IV,
       § 3],” the legislative article. Ill. Const. 1970, art. XIV, § 3. Count V of the
       plaintiffs’ complaint alleged that the latter provision limited the ballot initiative

       Elections, 161 111. 2d 502, 506-07 (1994), agreeing with Harrison, J., dissenting, 161 Ill.
2d at 515-16.
           3
          The remaining plaintiffs are Frank Clark, Leon Finney, Elzie Higgenbottom,
       Raymond Chin, Fernando Grillo, Jorge Perez, and Craig Chico.




                                                  -9-
       process to proposing changes in the structure and procedure of the legislature.
       Because Independent Maps’ proposal addresses the redistricting process rather
       than the organization of the General Assembly or “the process by which it adopts a
       law,” the plaintiffs contended it impermissibly falls outside article XIV, section 3.

¶ 13        Alternatively, counts I through IV and VI alleged that, even if redistricting
       constitutes a “structural and procedural subject[ ] contained in Article IV,” the
       proposed ballot initiative is invalid because it is not “limited” to those subjects,
       violating article XIV, section 3 (Ill. Const. 1970, art. XIV, § 3). According to count
       I, the initiative exceeds those limitations by adding to the existing duties of the
       Auditor General enumerated in article VIII of the constitution (Ill. Const. 1970, art.
       VIII). Count II alleged the initiative unconstitutionally modifies our courts’
       jurisdiction as currently stated in the judicial article (Ill. Const. 1970, art. VI).
       Count III asserted the proposal would improperly impose new duties on both the
       Chief Justice of this court and the most senior Justice who is not affiliated with the
       same political party as the Chief Justice. Count IV contended the proposed
       initiative is invalid because it would impose a new requirement that the members of
       this court be affiliated with a political party. According to count VI, Independent
       Maps’ proposal exceeds the limits mandated in article XIV, section 3, by
       eliminating the Attorney General’s authority to commence actions pertaining to
       legislative redistricting.

¶ 14       Similar to counts I through VI, count VII sought a declaratory judgment against
       all defendants. Count VII did not, however, allege a violation of article XIV,
       section 3. Rather, it relied on an alleged violation of article III, section 3, of our
       constitution (Ill. Const. 1970, art. III, § 3). Article III, section 3, provides that “[a]ll
       elections shall be free and equal.” Ill. Const. 1970, art. III, § 3. The plaintiffs
       asserted that Independent Maps’ ballot initiative does not comply with that
       requirement because it improperly includes separate and unrelated questions into
       one ballot proposition.

¶ 15       Counts VIII through XI present no new substantive claims for challenging the
       validity of this proposed ballot initiative. Instead, they merely incorporated by
       reference the complaint’s previous allegations and requested a permanent
       injunction to preclude public funds from being disbursed to evaluate the sufficiency
       of the petition or to place the measure on the ballot at the November 8, 2016,




                                                 - 10 -
       general election. Count VIII was directed at the State Board of Elections, its
       officers and members, while Count IX was directed at the Board of Election
       Commissioners for the City of Chicago and its officers and members, as well as the
       County Clerk of Cook County. These defendants have already been dismissed from
       the case. Accordingly, count IX was stricken and is not before this court. Count X
       was directed at the Comptroller and State Treasurer, and count XI sought an
       injunction against the Secretary of State.

¶ 16       On May 20, 2016, the plaintiffs were given leave to file their complaint, and
       Independent Maps filed its answer. The remaining defendants filed a separate, joint
       answer. The plaintiffs moved for judgment on the pleadings pursuant to section
       2-615(e) of the Code of Civil Procedure (734 ILCS 5/2-615(e) (West 2014)),
       asking that the court grant both declaratory and injunctive relief. Independent Maps
       filed a cross-motion for judgment on the pleadings, seeking dismissal of the
       plaintiffs’ complaint with prejudice.

¶ 17      The circuit court held a hearing on both motions before granting the plaintiffs’
       motion as to counts I through VII, concluding that the proposed ballot initiative did
       not comply with the requirements in our constitution. The court then denied
       Independent Maps’ motion on those counts. The court entered no judgment on
       counts VIII, X, and XI, seeking injunctive relief. To prevent the absence of a
       judgment on those three counts from delaying appellate review, the court expressly
       found that there was no just reason for delaying enforcement or appeal of its
       judgment pursuant to Illinois Supreme Court Rule 304(a). Ill. S. Ct. R. 304(a) (eff.
       Mar. 8, 2016).

¶ 18       Independent Maps immediately filed a notice of appeal to the appellate court
       and asked that the case be expedited. See Ill. S. Ct. R. 311(b) (eff. Mar. 8, 2016). It
       then filed a motion to transfer the case directly to this court pursuant to Illinois
       Supreme Court Rule 302(b) (eff. Oct. 4, 2011). Rule 302(b) permits those transfers
       when the public interest requires prompt adjudication of the matter by the supreme
       court. We allowed that motion on July 22, 2016, ordering the appeal to be taken
       directly to us and establishing an expedited briefing schedule for the parties. We
       also permitted a group consisting of the League of Women Voters and more than
       two dozen other business, civic, and public interest groups to file an amicus curiae




                                               - 11 -
       brief in support of Independent Maps. 4 Following receipt of the parties’ briefs, the
       matter has been submitted to the court without oral argument.


¶ 19                                      II. ANALYSIS

¶ 20       In its appeal, Independent Maps argues that the circuit court erred in granting
       judgment on the pleadings in favor of the plaintiffs pursuant to section 2-615(e) of
       the Code of Civil Procedure (735 ILCS 5/2-615(e) (West 2014)) and that, instead,
       the court should have allowed its cross-motion for judgment on the pleadings and
       dismissed the plaintiffs’ complaint with prejudice.

¶ 21       The standards guiding our review of this appeal are well established. Judgment
       on the pleadings is proper only where no genuine issue of material fact exists and
       the moving party is entitled to judgment as a matter of law. Pekin Insurance Co. v.
       Wilson, 237 Ill. 2d 446, 454 (2010). In ruling on a motion for judgment on the
       pleadings, a court may consider only those facts appearing on the face of the
       pleadings, matters subject to judicial notice, and any judicial admissions in the
       record. All well-pleaded facts and reasonable inferences based on those facts are
       taken as true. Gillen v. State Farm Mutual Automobile Insurance Co., 215 Ill. 2d
381, 385 (2005); M.A.K. v. Rush-Presbyterian-St.-Luke’s Medical Center, 198 Ill.
2d 249, 255 (2001). We review the grant of judgment on the pleadings de novo.
       Pekin Insurance, 237 Ill. 2d at 454. De novo review is also appropriate here because
       the resolution of this case turns on the interpretation and application of the Illinois

          4
             The following groups have joined the League of Women Voters: the Small Business
       Advocacy Council Illinois, Illinois Campaign for Political Reform, CHANGE Illinois,
       Champaign County Chamber of Commerce, McCormick Foundation, Union League Club
       of Chicago, West Rogers Park Community Organization, Illinois Farm Bureau, Better
       Government Association, Chicago Southside Branch NAACP, Independent Voters of
       Illinois-Independent Precinct Organization, Rockford Chamber of Commerce, Naperville
       Area Chamber of Commerce, Illinois Chamber of Commerce, Chicagoland Chamber of
       Commerce, Metropolitan Planning Council, Business and Professional People for the
       Public Interest, Latino Policy Forum, Sargent Shriver National Center on Poverty Law,
       Illinois Public Interest Research Group, Common Cause, Citizen Advocacy Center, the
       Civic Federation, Commercial Club of Chicago, Chicago Embassy Church, and Illinois
       Hispanic Chamber of Commerce.




                                               - 12 -
       Constitution, creating a question of law. Hawthorne v. Village of Olympia Fields,
       204 Ill. 2d 243, 254-55 (2003).

¶ 22        In challenging the ballot initiative, the plaintiffs advanced two basic lines of
       constitutional argument: (1) the ballot initiative exceeds the scope of permissible
       amendments pursuant to article XIV, section 3 (Ill. Const. 1970, art. XIV, § 3),
       because it is not “limited to structural and procedural subjects contained in Article
       IV,” the constitution’s legislative article (counts I through VI of the plaintiffs’
       complaint); and (2) it violates article III, section 3, of the constitution, stating that
       “[a]ll elections shall be free and equal” (Ill. Const. 1970, art. III, § 3), because it
       impermissibly combines separate and unrelated questions into a single ballot
       proposition (count VII of the plaintiffs’ complaint). Within the plaintiffs’ argument
       about article XIV, section 3, they address several proposed changes to the
       redistricting process. As we noted in Coalition for Political Honesty v. State Board
       of Elections, 83 Ill. 2d 236, 247 (1980) (per curiam) (hereinafter Coalition II)
       (citing 4 Record of Proceedings, Sixth Illinois Constitutional Convention 2710
       (hereinafter Proceedings)), the limitation established in article XIV, section 3, “is
       apparently unique to Illinois,” severely undermining the guidance that may be
       obtained from the case law of our sister states addressing limitations on ballot
       initiatives. We note, however, that other jurisdictions have upheld the propriety of
       enjoining citizen initiatives proposing amendments when the applicable
       constitutional requirements are not met. Coalition I, 65 Ill. 2d at 461-62. When
       addressing constitutional amendments,

           “ ‘the will of the people to this end can only be expressed in the legitimate
           modes by which such a body politic can act, and which must either be
           prescribed by the constitution whose revision or amendment is sought, or by an
           act of the legislative department of the State, which alone would be authorized
           to speak for the people upon this subject ***.’ 1 Cooley’s Constitutional
           Limitations, 84-85 (8th ed. 1927). (Emphases added.)” Coalition I, 65 Ill. 2d at
           460-61.

¶ 23       In our constitution, the framers chose to limit the scope of ballot initiatives in
       article XIV, section 3. That section states, in relevant part: “Amendments shall be
       limited to structural and procedural subjects contained in Article IV,” our
       legislative article. Ill. Const. 1970, art. XIV, § 3. We have already addressed this




                                                - 13 -
       language in four cases: CBA I, 137 Ill. 2d at 396; CBA II, 161 Ill. 2d at 506;
       Coalition I, 65 Ill. 2d at 457, and Coalition II, 83 Ill. 2d at 247. Thus,

               “[t]he controlling legal principles are settled. The prior constitutions of this
          State did not provide for amendment through the direct initiative process.
          ([CBA I], 137 Ill. 2d at 398.) The Framers of the 1970 Illinois Constitution
          intended article XIV, section 3, to be a very limited form of constitutional
          initiative. The Framers considered that a general initiative provision was
          unnecessary due to the liberalized amendment procedures of the new
          constitution. ([CBA I], 137 Ill. 2d at 401.) ***.

              Based on the Framers’ concerns, article XIV, section 3, provides only for
          amendment of the legislative article, article IV. Further, not every aspect of the
          legislative article is subject to amendment through the initiative process.
          Rather, “ ‘ “Amendments shall be limited to structural and procedural subjects
          contained in Article IV.” ’ (Emphasis added.) [CBA I], 137 Ill. 2d at 398,
          quoting Ill. Const. 1970, art. XIV, § 3.” CBA II, 161 Ill. 2d at 508-09.


¶ 24                        The Proposed Role of the Auditor General

¶ 25       Because we find this issue dispositive, we first examine count I of the plaintiffs’
       complaint. That count inserts the Auditor General into the redistricting process for
       the first time.

¶ 26       In its appeal before this court, Independent Maps presents three main
       arguments: (1) assigning the Auditor General duties related to redistricting does not
       “change” his constitutional duties established in article VIII, section 3, because the
       new duties relate to “redistricting” under article IV; (2) the new duties do not
       constitute the type of “substantive change” to policy matters that concerned the
       delegates at the 1970 Constitutional Convention; and (3) redistricting reforms
       would be hobbled if “non-legislative actors” could not be assigned new duties.
       Before we address these arguments, we must review the current constitutional
       provisions relating to our Auditor General and the additional duties interposed by
       the proposed initiative.




                                               - 14 -
¶ 27        Our constitution mandates that the Auditor General (1) “shall conduct the audit
       of public funds of the State,” (2) “shall make additional reports and investigations
       as directed by the General Assembly,” and (3) “shall report his findings and
       recommendations to the General Assembly and to the Governor.” Ill. Const. 1970,
       art. VIII, § 3(b). In addition to the duties already imposed on the Auditor General
       by our constitution, the proposed ballot initiative imposes several other duties.
       Indeed, the proposed ballot initiative greatly expands the duties of that office.
       While the Auditor General plays no part in the current redistricting process, under
       the proposed ballot initiative, that office would be responsible for multiple tasks
       critical to the success of the new redistricting plan. Under the proposed
       amendment,

          “[f]or the purpose of conducting the Commissioner selection process, an
          Applicant Review Panel comprising three Reviewers shall be chosen in the
          following manner. Beginning not later than January 1 and ending not later than
          March 1 of the year in which the Federal decennial census occurs, the Auditor
          General shall request and accept applications to serve as a Reviewer. The
          Auditor General shall review all applications and select a pool of 30 potential
          Reviewers. The Auditor General should select applicants for the pool of
          potential Reviewers who would operate in an ethical and non-partisan manner
          by considering whether each applicant is a resident and registered voter of the
          State and has been for the four years preceding his or her application, has
          demonstrated understanding of and adherence to standards of ethical conduct
          and has been unaffiliated with any political party for the three years preceding
          appointment. By March 31 of the year in which the Federal decennial census
          occurs, the Auditor General shall publicly select by random draw the Panel of
          three Reviewers from the pool of potential Reviewers.”

       After the Applicant Review Panel is constituted, the auditor must undertake
       another task, that of “request[ing] and accept[ing] applications to serve as a
       Commissioner on the Independent Redistricting Commission.” 5



          5
            The plaintiffs’ complaint does not challenge this aspect of the Auditor General’s
       participation.




                                               - 15 -
¶ 28        Objecting to these changes, count I of the plaintiffs’ complaint alleged that
       imposing duties on the Auditor General violates article XIV, section 3, of our
       constitution, limiting the scope of ballot initiatives “to structural and procedural
       subjects contained in Article IV.” The plaintiffs assert that the additional duties
       appear to require the Auditor General to conduct extensive screening steps and
       applicant interviews to ensure compliance with the criteria established in the
       initiative for members of the Applicant Review Panel. In turn, Independent Maps
       counters that the Auditor General “already has a substantial staff devoted to a wide
       variety of different tasks and therefore should be capable of undertaking the task of
       screening applicants for the Applicant Review Panel.”

¶ 29       While it is unclear from the record exactly how great a burden the additional
       duties imposed by the proposed initiative would create, two points appear certain.
       First, winnowing the number of applicants statewide down to a pool of 30
       reviewers is likely to be a time-consuming and resource-intensive task. Indeed, the
       mandate that the Auditor General evaluate the “ethical conduct” and partisan
       leanings of “each applicant” who applies from across the state is likely to require
       considerable effort, time, and expense. Conversely, the time and resources
       expended on that process will necessarily be unavailable to perform the duties
       already specifically assigned to the Auditor General in article VIII, section 3. That
       alteration in the duties of the Auditor General, in itself, has a material effect on
       another section of our constitution, in violation of article XIV, section 3.

¶ 30        Second, and more importantly, the parties do not explain how the Auditor
       General’s hypothetical ability to perform the newly assigned redistricting tasks
       affects the constitutionality of the proposal. Indeed, this argument conflicts with
       Independent Maps’ own, quite accurate, description of the proper division of labor
       in the review process. As explained in its reply brief, “whether or not a provision is
       a good idea is beside the point for purposes of the constitutional analysis. It is for
       the voters to decide whether a proposed constitutional amendment is wise or
       workable; the courts’ task is simply to decide whether it is limited to a structural
       and procedural subject in Article IV.” (Emphasis added.) We agree and reject
       Independent Maps’ claim that the new duties assigned to the Auditor General under
       its plan are constitutional because they are not unduly burdensome.




                                               - 16 -
¶ 31       Independent Maps also argues that its proposed amendment does not, in fact,
       “change” the constitutional duties of the Auditor General and that its newly
       imposed duties do not raise the type of concerns raised during the Sixth Illinois
       Constitutional Convention in 1970. In discussing the latter point, it maintains that
       the ballot initiative comports with constitutional standards because it is “not being
       used as a subterfuge to undermine the duties the Constitution assigns to the Auditor
       General in Article VIII,” distinguishing it from CBA I. Independent Maps adds that
       “the key point for purposes of Article XIV, § 3 is that the Redistricting Initiative is
       aimed solely at reforming the redistricting process and is not designed to affect the
       auditing function established by Article VIII, § 3.” (Emphasis in original.)

¶ 32       What these arguments fail to recognize, however, is twofold. First, nothing in
       our current constitution, its development, or this court’s case law requires a
       proposed ballot initiative to be designed intentionally to undercut or otherwise even
       affect another constitutional provision to be found invalid under article XIV,
       section 3. The propriety of Independent Maps’ unexpressed underlying intent is
       simply not a factor in the test established in the plain language of that article.

¶ 33       Certainly, during the debates at the 1970 Constitutional Convention, the
       possibility that a ballot initiative could provide a “backdoor” means of altering
       other constitutional provisions or even the substantive law was discussed.
       However, the intentional abuse of the ballot initiatives was not the sole incentive
       for enacting the limitations in article XIV, section 3, nor was it a factor
       incorporated into the standard set out in article XIV, section 3. The only relevant
       restriction in that section was that the ballot proposition be “limited to structural
       and procedural subjects contained in Article IV,” the constitution’s legislative
       article. Ill. Const. 1970, art. XIV, § 3.

¶ 34       Moreover, the framers of our constitution intended this court alone “to
       determine whether constitutional requirements for a proposed amendment were
       satisfied.” Coalition I, 65 Ill. 2d at 462. That role does not require us to read
       between the lines of every proposal in an attempt to discern the propriety of the
       proponent’s underlying intentions; our role is solely to determine whether the
       proposal comports with the strict limitations set out in article XIV, section 3.

¶ 35      Second, at its core, the question in this case requires us to construe the relevant
       constitutional provisions, a purely legal question. As this court recently explained



                                               - 17 -
       in Walker v. McGuire, we apply the same general principles to construe both
       statutory and constitutional provisions. When construing a constitutional provision,
       our primary purpose is to effectuate “ ‘the common understanding of the persons
       who adopted it—the citizens of this state’.” Walker v. McGuire, 2015 IL 117138,
       ¶ 16 (citing Kanerva v. Weems, 2014 IL 115811, ¶ 36). If the language of the
       provision is unambiguous, we must give it effect without resorting to aids of
       statutory construction. Kanerva, 2014 IL 115811, ¶ 36. Only if the provision is
       ambiguous will we “consult the drafting history of the provision, including the
       debates of the delegates to the constitutional convention.” Walker, 2015 IL 117138,
       ¶ 16 (citing Glisson v. City of Marion, 188 Ill. 2d 211, 225 (1999), and Committee
       for Educational Rights v. Edgar, 174 Ill. 2d 1, 13 (1996)). In addition, “[o]ne
       contending that language should not be given its natural meaning understandably
       has the burden of showing why it should not.” Coalition I, 65 Ill. 2d at 464.

¶ 36       The plain language of article XIV, section 3, unambiguously states that
       constitutional amendments created by ballot initiative “shall be limited to structural
       and procedural subjects contained in Article IV.” Ill. Const. 1970, art. XIV, § 3. “It
       is clear from the debates of the Constitutional Convention of 1970 that only a very
       limited form of constitutional initiative was acceptable.” CBA I, 137 Ill. 2d at 401;
       see also CBA II, 161 Ill. 2d at 508-09 (restating the same conclusion). In fact, the
       1970 convention delegates expressly rejected an alternative provision granting
       citizens the authority to seek a ballot initiative affecting a broader range of subject
       matter. Coalition I, 65 Ill. 2d at 467. Moreover, not only was the scope of
       permissible ballot initiatives in article XIV, section 3, limited to the amendment of
       the legislative article, it was intentionally restricted to a subset of topics relating to
       that article, namely, “ ‘structural and procedural subjects contained in Article
       IV.’ ” (Emphasis in original.) (Internal quotation marks omitted.) CBA II, 161 Ill.
2d at 509 (quoting CBA I, 137 Ill. 2d at 398).

¶ 37       In Coalition I and Coalition II, we quoted from an explanation provided by the
       spokesman for the majority on the Constitutional Convention Committee on the
       legislature, Louis Perona, addressing the intentionally limited nature of
       amendments that could be enacted by ballot initiative. Delegate Perona emphasized
       the framers’ rationale for limiting the reach of ballot initiatives,




                                                 - 18 -
          “As I indicated preliminarily in my remarks, I think the limitation on this
          initiative eliminates the abuse which has been made of the initiative in some
          states. The attempt has been made here to prevent it being applied to ordinary
          legislation or to changes which do not attack or do not concern the actual
          structure or makeup of the legislature itself. (4 Proceedings 2911.)” (Emphasis
          added.) Coalition I, 65 Ill. 2d at 470.

¶ 38      We further stated in Coalition I,

          “Any offered amendment under the initiative obviously must comply with the
          procedure and the limitations on amendment set out in [article XIV,] section 3
          before it can be submitted to the electorate. As this court has observed: ‘The
          constitution is the supreme law, and every citizen is bound to obey it and every
          court is bound to enforce its provisions. It is a most extraordinary doctrine that
          the court has a discretion to enforce or not enforce a provision of the
          constitution according to its judgment as to its wisdom or whether the public
          good will be subserved by disregarding it.’ People ex rel. Miller v. Hotz, 327 Ill.
433, 437.” Coalition I, 65 Ill. 2d at 460.

       Thus, this court is obliged to respect the imitations placed on the scope of ballot
       initiatives by article XIV, section 3, as approved by the citizens of this state. Those
       limitations alone must guide our review of Independent Maps’ arguments.

¶ 39       Returning to the task of construing article XIV’s limitation on the permissible
       subject matter of the ballot initiative process, our only concern in this case must be
       the proposed initiative’s compliance with the applicable standard expressed in
       article XIV, section 3, of our constitution: whether the proposal is “limited to
       structural and procedural subjects contained in Article IV.” Ill. Const. 1970, art.
       XIV, § 3.

¶ 40       In CBA I, this court was similarly asked to address a ballot initiative’s effects on
       another constitutional provision. There, the proposed amendment required each
       legislative house to create a “revenue committee” possessing a designated number
       of members. More critically, any bill that increased the state’s revenue required a
       three-fifths vote in each house before becoming law. In analyzing whether that
       proposal violated article XIV, section 3, we focused not on whether it encompassed
       both structural and procedural components but on whether it was “limited to




                                                - 19 -
       structural and procedural subjects contained in Article IV.” (Emphases in original.)
       (Internal quotation marks omitted.) CBA I, 137 Ill. 2d at 403.

¶ 41       “[W]e [found] that the proposed Amendment [was] not limited to the structural
       and procedural subjects of article IV. Wrapped up in this structural and procedural
       package is a substantive issue not found in article IV—the subject of increasing
       State revenue or increasing taxes.” (Emphasis in original.) CBA I, 137 Ill. 2d at 404.
       We further explained that

           “if this court finds that the proposed Amendment falls within the limitations of
           section 3 of article XIV then almost any substantive issue can be cast in the
           form of an amendment to the structure and procedure of the legislative article
           by using the same scenario.” CBA I, 137 Ill. 2d at 405.

¶ 42       Here, the sole provision in our constitution currently addressing the “subject”
       of the Auditor General’s job duties is indisputably article VIII, section 3 (Ill. Const.
       1970, art. VIII, § 3). As presently constituted, article IV does not mention the
       “subject” of the Auditor General’s office or its duties, even in passing. Moreover,
       the additional duties the ballot initiative imposes on the Auditor General creates
       changes that neither “ ‘attack [n]or *** concern the actual structure or makeup of
       the legislature itself.’ ” Coalition I, 65 Ill. 2d at 470 (quoting 4 Proceedings 2911
       (statements of Delegate Perona)). Therefore, the duties of the Auditor General have
       never been and are not now a “subject contained in Article IV” as currently
       constituted. Thus, that provision is not a proper “subject” of the legislative article,
       in violation of the limitation in article XIV, section 3.

¶ 43        Finally, Independent Maps makes the policy argument that upholding the
       circuit court’s finding that the plaintiffs were entitled to judgment on the pleadings
       will “make it largely impossible to make meaningful reforms in the redistricting
       process.” We respectfully disagree. The Auditor General is not the only potential
       nonlegislative actor capable of filling the duties outlined in its proposal. Certainly
       Illinois has other offices or individuals that are unencumbered by the limitations
       expressed in Article XIV. Indeed, the scheme proffered in the instant proposal is
       not the only model of redistricting reform that could be imagined. The
       constitutional right of the citizens of this state to alter the legislative article by
       ballot initiative is not tied to any particular plan, and we trust that the constitutional




                                                 - 20 -
       confines of article XIV, section 3, are sufficiently broad to encompass more than
       one potential redistricting scheme.

¶ 44        We conclude that the duties assigned to the Auditor General by the ballot
       initiative at issue in this case do not comport with the strict limitations in article
       XIV, section 3 (Ill. Const. 1970, art. XIV, § 3). Therefore, the proposition
       submitted by Independent Maps must fail. We hold that the circuit court properly
       granted the plaintiffs’ motion for judgment on the pleadings pursuant to section
       2-615(e) of the Code of Civil Procedure (734 ILCS 5/2-615(e) (West 2014)). In
       reaching this conclusion, we emphasize that it is based solely on the constitutional
       infirmity of the particular ballot initiative before this court. Our decision is not
       intended to reflect in any way on the viability of other possible redistricting reform
       initiatives.

¶ 45       Because we affirm the circuit court’s grant of the plaintiff’s motion on the
       pleadings, we need not consider the remaining arguments on appeal, including the
       parties’ invitation to determine whether any hypothetical ballot initiative
       addressing the redistricting process could be constitutional. Accordingly, we leave
       that question for another day.


¶ 46                                   III. CONCLUSION

¶ 47        Even when concerned citizens legitimately attempt to exercise their
       constitutional right to seek changes in their state government through ballot
       initiatives, this court is constrained by the expressed intent of the framers of our
       constitution to review the propriety of only the specific provisions in the proposal
       before it. In conducting that review, we must first and foremost look to the plain
       language adopted by the framers. That is the most certain route to determining the
       framers’ intent.

¶ 48       In this case, our inquiry is limited to the intent expressed by the plain language
       of article XIV, section 3. The intent demonstrated by both the plain constitutional
       language and this court’s prior case law imposes clear restrictions on the scope of
       permissible ballot initiatives. As both parties expressly acknowledge, the wisdom
       of placing before the voters of this state any particular ballot initiative seeking
       reform of the redistricting process, as well as the workability of that reform, is




                                               - 21 -
       irrelevant to this limited issue and not a matter properly before this court. We may
       not ignore our mandate by simply deferring to the redistricting approach proffered
       by a particular ballot proposal, no matter how appealing it may be. It is our role to
       review all ballot initiatives for constitutional merit only, and we will examine all
       future ballot initiative proposals brought before this court on the merit of their
       particular provisions.

¶ 49       Here, after closely examining the framers’ carefully chosen language, as
       previously interpreted by this court, we conclude the ballot initiative in this case
       fails to comport with the restrictions incorporated into article XIV, section 3, to
       protect the integrity of this state’s constitution. For the reasons stated above, we
       affirm the judgment of the circuit court of Cook County. The mandate of this court
       shall issue immediately.


¶ 50      Affirmed.

¶ 51      Mandate to issue immediately.

¶ 52      CHIEF JUSTICE GARMAN, dissenting:

¶ 53       I join and agree with Justice Karmeier’s dissent. I write separately to express
       my concern with the impact of the majority’s conclusion on the future of
       redistricting in Illinois. Article XIV, section 3, was included in our constitution to
       provide the people of this state with the power to act in situations where it is against
       the legislature’s self interest to do so. Redistricting is clearly such an issue. Those
       elected have an incentive to draw maps that will help them remain in office.
       Pursuant to article XIV, section 3, the people of Illinois should have an opportunity
       to vote on whether the redistricting process controlled by the legislature ought to be
       amended.

¶ 54       This check against the legislature’s self interest is especially important when
       the issue at hand is one so crucial to our democracy. As I noted fifteen years ago,
       following the redistricting triggered by the 2000 federal census:

              “In any action involving redistricting, much more is at stake than simply
          who will control the legislature for the next 10 years. ‘If any fundamental
          principle underlies our American system of government, it is the notion that




                                                - 22 -
          government exists only to serve the governed.’ [Citation.] Today, that
          fundamental principle is dealt a serious blow.” Cole-Randazzo v. Ryan, 198 Ill.
2d 233, 248 (2001) (Garman, J., dissenting, joined by Thomas, J.).

¶ 55       I again lamented in Beaubien v. Ryan that the court had failed its “duty to
       ensure that the process that ultimately results in a redistricting map that will
       represent the people of Illinois for the next decade will be ‘equitable, balanced, and
       fair.’ ” 198 Ill. 2d 294, 308 (2001) (Garman, J., dissenting, joined by Thomas, J.).
       The majority opinion fails this duty and deals another serious blow to our
       fundamental principles.

¶ 56      JUSTICES THOMAS and KARMEIER join in this dissent.


¶ 57      JUSTICE THOMAS, dissenting:

¶ 58      The Illinois Constitution is meant to prevent tyranny, not to enshrine it.

¶ 59        Today, just as a critical election board deadline is about to expire, four members
       of our court have delivered, as a fait accompli, nothing less than the nullification of
       a critical component of the Illinois Constitution of 1970. In direct contradiction of
       the clear and unambiguous intention of the people who drafted the constitution and
       the citizens who voted to adopt it, the majority has irrevocably severed a vital
       lifeline created by the drafters for the express purpose of enabling later generations
       of Illinoisans to use their sovereign authority as a check against self-interest by the
       legislature. When the Reporter of Decisions sends out the majority’s disposition, he
       should include a bright orange warning sticker for readers to paste over article XIV,
       section 3, of their personal copies of the 1970 Constitution reading, “Out of
       Service.”

¶ 60        The majority’s ruling in this case comes at a particularly unfortunate time. In
       Illinois, as throughout the United States, there is a palpable sense of frustration by
       voters of every political affiliation that self-perpetuating institutions of government
       have excluded them from meaningful participation in the political process.

¶ 61      In their wisdom, the drafters of the 1970 Constitution foresaw just this problem
       and fashioned a clear and specific mechanism to insure that the legislature could
       never have the upper hand on the people of Illinois, in whose hands the sovereign




                                               - 23 -
       power of this State rests. That mechanism is article XIV, section 3. In undertaking
       our constitutional duties, we, as judges, are obliged to resolve any doubt as to the
       meaning of that provision in favor of the right of the people to have a voice in
       government, as the drafters intended. I would honor that obligation and permit the
       ballot initiative proposed here to go forward. The majority’s decision to quash it is
       no less than the death knell of article XIV, section 3’s promise of direct democracy
       as a check on legislative self-interest.

¶ 62      Today a muzzle has been placed on the people of this State, and their voices
       supplanted with judicial fiat.

¶ 63      The whimper you hear is democracy stifled.

¶ 64      I join that muted chorus of dissent.

¶ 65      CHIEF JUSTICE GARMAN and JUSTICE KARMEIER join in this dissent.


¶ 66      JUSTICE KARMEIER, dissenting:

¶ 67      The issue in this case is whether the circuit court erred when it held that a
       redistricting initiative petition submitted by Support Independent Maps
       (Independent Maps) and supported by the number of signatures required by law
       may not be placed before Illinois voters at the November 8, 2016, general election
       because it fails to comply with the requirements of article XIV, section 3, of our
       state constitution (Ill. Const. 1970, art. XIV, § 3). The circuit court’s judgment is
       before us on direct review after we granted an emergency motion by Independent
       Maps to transfer the appeal from the appellate court on the grounds that the public
       interest requires prompt adjudication by this court. See Ill. S. Ct. R. 302(b) (eff.
       Oct. 4, 2011). Expedited briefing has been completed by the parties. In addition, a
       coalition of numerous business, consumer and public interest organizations led by
       the League of Women Voters has been granted leave to file a friend of the court
       brief in support of Independent Maps pursuant to Illinois Supreme Court Rule 345




                                              - 24 -
       (eff. Sept. 20, 2010). 6 The matter is now ready for a decision on the merits. For the
       reasons that follow, the judgment of the circuit court should be reversed.

¶ 68                                     BACKGROUND

¶ 69        The Illinois Constitution of 1970 provides three methods by which it may be
       amended: constitutional convention (Ill. Const. 1970, art. XIV, § 1);
       “[a]mendments by General Assembly” (Ill. Const. 1970, art. XIV, § 2); and ballot
       initiatives (Ill. Const. 1970, art. XIV, § 3). Unlike the first two methods, ballot
       initiatives may only be used for amendments directed at “structural and procedural
       subjects contained in Article IV” of the constitution (Ill. Const. 1970, art. XIV, § 3;
       Ill. Const. 1970, art. IV), a provision which pertains to the legislative branch of our
       state government. Among these subjects is the process by which legislative and
       representative districts are redrawn following each federal decennial census. Ill.
       Const. 1970, art. IV, § 3.

¶ 70       In May 2016, Independent Maps—a “ballot initiative committee” duly
       organized in accordance with section 9-1.8(e) of the Election Code (10 ILCS
       5/9-1.8(e) (West 2014))—filed with the Secretary of State a petition proposing that
       article IV, section 3, of the Illinois Constitution be amended to replace the current
       system for redrawing this state’s legislative and representative districts with a new
       one. In its present form, section 3 of article IV (Ill. Const. 1970, art. IV, § 3)
       provides:


          6
              The specific organizations joining with the League of Women Voters in this
       proceeding are the Small Business Advocacy Council Illinois, Illinois Campaign for
       Political Reform, CHANGE Illinois, Champaign County Chamber of Commerce,
       McCormick Foundation, Union League Club of Chicago, West Rogers Park Community
       Organization, Illinois Farm Bureau, Better Government Association, Chicago Southside
       Branch NAACP, Independent Voters of Illinois-Independent Precinct Organization,
       Rockford Chamber of Commerce, Naperville Area Chamber of Commerce, Illinois
       Chamber of Commerce, Chicagoland Chamber of Commerce, Metropolitan Planning
       Council, Business and Professional People for the Public Interest, Latino Policy Forum,
       Sargent Shriver National Center on Poverty Law, Illinois Public Interest Research Group,
       Common Cause, Citizen Advocacy Center, the Civic Federation, Commercial Club of
       Chicago, Chicago Embassy Church, and Illinois Hispanic Chamber of Commerce.




                                                - 25 -
   “(a) Legislative Districts shall be compact, contiguous and substantially
equal in population. Representative Districts shall be compact, contiguous, and
substantially equal in population.

   (b) In the year following each Federal decennial census year, the General
Assembly by law shall redistrict the Legislative Districts and the
Representative Districts.

    If no redistricting plan becomes effective by June 30 of that year, a
Legislative Redistricting Commission shall be constituted not later than July
10. The Commission shall consist of eight members, no more than four of
whom shall be members of the same political party.

    The Speaker and Minority Leader of the House of Representatives shall
each appoint to the Commission one Representative and one person who is not
a member of the General Assembly. The President and Minority Leader of the
Senate shall each appoint to the Commission one Senator and one person who is
not a member of the General Assembly.

    The members shall be certified to the Secretary of State by the appointing
authorities. A vacancy on the Commission shall be filled within five days by the
authority that made the original appointment. A Chairman and Vice Chairman
shall be chosen by a majority of all members of the Commission.

    Not later than August 10, the Commission shall file with the Secretary of
State a redistricting plan approved by at least five members.

    If the Commission fails to file an approved redistricting plan, the Supreme
Court shall submit the names of two persons, not of the same political party, to
the Secretary of State not later than September 1.

   Not later than September 5, the Secretary of State publicly shall draw by
random selection the name of one of the two persons to serve as the ninth
member of the Commission.

    Not later than October 5, the Commission shall file with the Secretary of
State a redistricting plan approved by at least five members.




                                   - 26 -
               An approved redistricting plan filed with the Secretary of State shall be
           presumed valid, shall have the force and effect of law and shall be published
           promptly by the Secretary of State.

               The Supreme Court shall have original and exclusive jurisdiction over
           actions concerning redistricting the House and Senate, which shall be initiated
           in the name of the People of the State by the Attorney General.”

¶ 71       A central feature of the current version of article IV, section 3, is that initial
       responsibility for formulating a redistricting plan lies with the General Assembly.
       In the 46 years since the 1970 Constitution was adopted, however, the General
       Assembly has managed to agree on such a plan and redistrict itself only once,
       following the most recent federal census. Pub. Act 97-6 (eff. June 3, 2011).
       Following each of the other four decennial censuses, resort to a redistricting
       commission has been required. People ex rel. Scott v. Grivetti, 50 Ill. 2d 156
       (1971); Schrage v. State Board of Elections, 88 Ill. 2d 87 (1981); People ex rel.
       Burris v. Ryan, 147 Ill. 2d 270, 293 (1992); Cole-Randazzo v. Ryan, 198 Ill. 2d 233
       (2001); Beaubien v. Ryan, 198 Ill. 2d 294 (2001). 7 Moreover, in three of the four
       instances when resort to the redistricting commission has been needed, the
       commission itself has deadlocked. This has triggered the provision for selection of
       an additional member to break the tie through the drawing of lots (see Schrage v.
       State Board of Elections, 88 Ill. 2d at 92; People ex rel. Burris v. Ryan, 147 Ill. 2d
270, 277 (1991); Beaubien v. Ryan, 198 Ill. 2d at 299), a process which has been
       strongly criticized by some members of this court (see People ex rel. Burris v.
       Ryan, 147 Ill. 2d at 308-14 (Bilandic, J., dissenting, joined by Clark and Freeman,

           7
             The legislative redistricting commission formed after the General Assembly failed to
       pass a redistricting bill following the 1970 census was ultimately determined by this court
       to have been illegally constituted, but the redrawn map it formulated was nevertheless
       adopted by our court as a “provisional” plan for use in 1972, with instructions that a
       “redistricting plan for subsequent elections shall be adopted pursuant to the procedures
       outlined in section 3 of article IV of the 1970 constitution of this State.” People ex rel. Scott
       v. Grivetti, 50 Ill. 2d at 168. When the General Assembly revisited the matter, it simply
       adopted the same map formulated by the commission and approved by the court. See Pub.
       Act 78-42 (eff. June 30, 1973); Robert M. Rogers, Illinois Redistricting History Since
       1970, 3 Illinois General Assembly Legislative Research Unit Research Response (2008).




                                                    - 27 -
       JJ.) (“[w]e should not hasten to gamble away the government ‘of the People, by the
       People, and for the People’ on the turn of a card, roll of the dice, or even random
       selection”)), though it has been upheld against federal constitutional challenge in
       the federal courts (Winters v. Illinois State Board of Elections, 197 F. Supp. 2d
1110 (N.D. Ill. 2001), aff’d, 535 U.S. 967 (2002)). In each of the three instances,
       the resulting map favored the political party with which the winner of the draw was
       affiliated.

¶ 72       In place of the current provision, the amendment to article IV, section 3,
       proposed by Independent Maps would substitute an entirely new section 3. Under
       the new section 3, the framework of the redistricting process would be
       fundamentally restructured. The General Assembly, as an institution, would be
       removed completely from the redistricting process. Instead, primary responsibility
       for redrawing legislative and representative districts would lie with a new
       “Independent Redistricting Commission,” whose members are selected through a
       process in which legislative leaders have only limited input and which, among
       other things, eliminates the drawing of lots to break deadlocks.

¶ 73       The new system is not unlike the one adopted through a citizen initiative in
       Arizona with the hope of “ending the practice of gerrymandering and improving
       voter and candidate participation in elections” (internal quotation marks omitted)
       (Arizona State Legislature v. Arizona Independent Redistricting Comm’n, 576 U.S.
       ___, 135 S. Ct. 2652, 2661 (2015)), and recently upheld by the United States
       Supreme Court against a federal constitutional challenge (id. at ___, 135 S. Ct. at
       2661). Specifically, the provision proposed by Independent Maps provides as
       follows:

              “(a) The Independent Redistricting Commission comprising 11
          Commissioners shall adopt and file with the Secretary of State a redistricting
          plan for Legislative Districts and Representative Districts by June 30 of the
          year following each Federal decennial census. Legislative Districts shall be
          contiguous and substantially equal in population. Representative Districts shall
          be contiguous and substantially equal in population. The redistricting plan shall
          comply with Federal law. Subject to the foregoing, the Commission shall apply
          the following criteria: (1) the redistricting plan shall not dilute or diminish the
          ability of a racial or language minority community to elect the candidates of its




                                              - 28 -
choice, including when voting in concert with other persons; (2) the
redistricting plan shall respect the geographic integrity of units of local
government; and (3) the redistricting plan shall respect the geographic integrity
of communities sharing common social and economic interests, which do not
include relationships with political parties or candidates for office. The
redistricting plan shall not either intentionally or unduly discriminate against or
intentionally or unduly favor any political party, political group or particular
person. In designing the redistricting plan, the Commission shall consider party
registration and voting history data only to assess compliance with the
requirements in this subsection (a).

    (b) For the purpose of conducting the Commissioner selection process, an
Applicant Review Panel comprising three Reviewers shall be chosen in the
following manner. Beginning not later than January 1 and ending not later than
March 1 of the year in which the Federal decennial census occurs, the Auditor
General shall request and accept applications to serve as a Reviewer. The
Auditor General shall review all applications and select a pool of 30 potential
Reviewers. The Auditor General should select applicants for the pool of
potential Reviewers who would operate in an ethical and non-partisan manner
by considering whether each applicant is a resident and registered voter of the
State and has been for the four years preceding his or her application, has
demonstrated understanding of and adherence to standards of ethical conduct
and has been unaffiliated with any political party for the three years preceding
appointment. By March 31 of the year in which the Federal decennial census
occurs, the Auditor General shall publicly select by random draw the Panel of
three Reviewers from the pool of potential Reviewers.

    (c) Beginning not later than January 1 and ending not later than March 1 of
the year in which the Federal decennial census occurs, the Auditor General
shall request and accept applications to serve as a Commissioner on the
Independent Redistricting Commission. By May 31, the Panel shall select a
pool of 100 potential Commissioners. The Panel should select applicants for the
pool of potential Commissioners who would be diverse and unaffected by
conflicts of interest by considering whether each applicant is a resident and
registered voter of the State and has been for the four years preceding his or her
application, as well as each applicant’s prior political experience, relevant




                                    - 29 -
analytical skills, ability to contribute to a fair redistricting process and ability to
represent the demographic and geographic diversity of the State. The Panel
shall act by affirmative vote of two Reviewers. All records of the Panel,
including applications to serve on the Panel, shall be open for public inspection,
except private information about applicants for which there is no compelling
public interest in disclosure.

    (d) Within 45 days after the Panel has selected the pool of 100 potential
Commissioners, but not later than June 23 of the year in which the Federal
decennial census occurs, the Speaker and Minority Leader of the House of
Representatives and the President and Minority Leader of the Senate each may
remove up to five of those potential Commissioners. Thereafter, but not later
than June 30, the Panel shall publicly select seven Commissioners by random
draw from the remaining pool of potential Commissioners; of those seven
Commissioners, including any replacements, (1) the seven Commissioners
shall reside among the Judicial Districts in the same proportion as the number
of Judges elected therefrom under Section 3 of Article VI of this Constitution,
(2) two Commissioners shall be affiliated with the political party whose
candidate for Governor received the most votes cast in the last general election
for Governor, two Commissioners shall be affiliated with the political party
whose candidate for Governor received the second-most votes cast in such
election and the remaining three Commissioners shall not be affiliated with
either such political party and (3) no more than two Commissioners may be
affiliated with the same political party. The Speaker and Minority Leader of the
House of Representatives and the President and Minority Leader of the Senate
each shall appoint one Commissioner from among the remaining applicants in
the pool of potential Commissioners on the basis of the appointee’s
contribution to the demographic and geographic diversity of the Commission.
A vacancy on the Panel or Commission shall be filled within five days by a
potential Reviewer or potential Commissioner from among the applicants
remaining in the pool of potential Reviewers or potential Commissioners,
respectively, in the manner in which the office was previously filled.

    (e) The Commission shall act in public meetings by affirmative vote of six
Commissioners, except that approval of any redistricting plan shall require the
affirmative vote of at least (1) seven Commissioners total, (2) two




                                      - 30 -
Commissioners from each political party whose candidate for Governor
received the most and second[-]most votes cast in the last general election for
Governor and (3) two Commissioners not affiliated with either such political
party. The Commission shall elect its chairperson and vice chairperson, who
shall not be affiliated with the same political party. Six Commissioners shall
constitute a quorum. All meetings of the Commission attended by a quorum,
except for meetings qualified under attorney-client privilege, shall be open to
the public and publicly noticed at least two days prior to the meeting. All
records of the Commission, including communications between
Commissioners regarding the Commission’s work, shall be open for public
inspection, except for records qualified under attorney-client privilege. The
Commission shall adopt rules governing its procedure, public hearings and the
implementation of matters under this Section. The Commission shall hold
public hearings throughout the state both before and after releasing the initial
proposed redistricting plan. The Commission may not adopt a final redistricting
plan unless the plan to be adopted without further amendment, and a report
explaining its compliance with this Constitution, have been publicly noticed at
least seven days before the final vote on such plan.

    (f) If the Commission fails to adopt and file with the Secretary of State a
redistricting plan by June 30 of the year following a Federal decennial census,
the Chief Justice of the Supreme Court and the most senior Judge of the
Supreme Court who is not affiliated with the same political party as the Chief
Justice shall appoint jointly by July 31 a Special Commissioner for
Redistricting. The Special Commissioner shall adopt and file with the Secretary
of State by August 31 a redistricting plan satisfying the requirements set forth in
subsection (a) of this Section and a report explaining its compliance with this
Constitution. The Special Commissioner shall hold at least one public hearing
in the State before releasing his or her initial proposed redistricting plan and at
least one public hearing in a different location in the State after releasing his or
her initial proposed redistricting plan and before filing the final redistricting
plan with the Secretary of State. All records of the Special Commissioner shall
be open for public inspection, except for records qualified under attorney-client
privilege.




                                     - 31 -
               (g) An adopted redistricting plan filed with the Secretary of State shall be
           presumed valid and shall be published promptly by the Secretary of State.

              (h) The Supreme Court shall have original jurisdiction in cases relating to
           matters under this Section.”

¶ 74       As noted earlier, the proponent of this amendment, Independent Maps,
       petitioned to bring it before the voters for approval using the ballot initiative
       process in article XIV, section 3, of the Illinois Constitution (Ill. Const. 1970, art.
       XIV, § 3). Article XIV, section 3, requires that petitions to amend article IV be
       signed by “a number of electors equal in number to at least eight percent of the total
       votes cast for candidates for Governor in the preceding gubernatorial election.” Ill.
       Const. 1970, art. XIV, § 3. In this case, that number was 290,216. Independent
       Maps’ petition was signed by 563,974 people. The State Board of Elections
       determined that at least 375,613 of those signatures were valid. The petition
       therefore surpassed the signature requirement necessary for it to be placed before
       the voters.

¶ 75       On May 11, 2016, five days after Independent Maps submitted its petition to the
       State Board of Elections, a “taxpayer’s suit” was filed in the circuit court of Cook
       County pursuant to section 11-303 of the Code of Civil Procedure (735 ILCS
       5/11-303 (West 2014)) to restrain and enjoin the State Board of Elections and
       various other governmental agencies and officers from disbursing public funds to
       determine whether the petition complies with the Election Code (10 ILCS 5/1-1
       et seq. (West 2014)) or to place the proposed amendment on the ballot for
       consideration at the upcoming General Election in November 2016. Declaratory
       relief was also requested. 8

           8
              There is no dispute that a taxpayer action for declaratory and injunctive relief is an
       appropriate vehicle for challenging the constitutionality of a proposed ballot initiative, nor
       is there any question that the matter is ripe for consideration notwithstanding the fact that
       the State Board of Elections has not yet officially declared Independent Maps’ petition
       valid nor certified the initiative for inclusion on the ballot for the November election. Aside
       from the constitutional challenge mounted by plaintiffs, there do not appear to be any
       impediments to placing the proposed amendment before the voters. Any additional steps
       the Board of Elections must take to complete the process are purely administrative. See
       Chicago Bar Ass’n v. Illinois State Board of Elections, 161 Ill. 2d 502, 506-07 (1994),




                                                   - 32 -
¶ 76        The action was brought in the name of a political committee called People’s
       Map; the chairperson of People’s Map, John Hooker; Frank Clark, president and
       chairperson of an organization known as the Business Leadership Council; various
       individual members of the Business Leadership Council; and the leaders of four
       different ethnic, cultural, business and community groups, all of whom were
       alleged to be Illinois residents and taxpayers. In addition to the Board of Elections
       and its chairperson and members, the complaint named as defendants Leslie
       Munger, the State Comptroller; Jesse White, the Secretary of State; Michael
       Frerichs, the State Treasurer; David Orr, the County Clerk of Cook County; and the
       Board of Election Commissioners for the City of Chicago, its chairperson, and
       members. By agreed order, Orr and the Chicago Board of Election Commissioners,
       its chair and members were later dismissed from the case without prejudice. They
       are no longer part of these proceedings.

¶ 77        Independent Maps was not included as a party. Shortly after the action was
       filed, however, it sought and was granted leave to intervene. See 735 ILCS 5/2-408
       (West 2014). The organization’s intervention in support of its proposed ballot
       initiative has ample precedent in our case law (see Chicago Bar Ass’n v. Illinois
       State Board of Elections, 161 Ill. 2d 502, 506 (1994) (per curiam) (hereinafter CBA
       II); Chicago Bar Ass’n v. State Board of Elections, 137 Ill. 2d 394, 396 (1990)
       (hereinafter CBA I); Coalition for Political Honesty v. State Board of Elections, 65
Ill. 2d 453, 456 (1976) (per curiam) (hereinafter Coalition I)) and has not been
       questioned.

¶ 78        Plaintiffs’ complaint contained 11 counts. Counts I through VI were directed
       against all defendants, and all sought a declaratory judgment that the amendment to
       article IV, section 3, of the Illinois Constitution (Ill. Const. 1970, art. IV, § 3)
       proposed by Independent Maps is unconstitutional because it exceeds the scope of
       ballot initiatives permitted under article XIV, section 3, of the Illinois Constitution
       (Ill. Const. 1970, art. XIV, § 3).

¶ 79       As noted earlier, article XIV, section 3, specifies that amendments using the
       ballot initiative procedure “shall be limited to structural and procedural subjects

       agreeing with the dissent (id. at 515-16 (Harrison, J., dissenting, joined by Miller and
       Heiple, JJ.)).




                                                - 33 -
       contained in Article IV [Ill. Const. 1970, art. IV, § 3],” the legislative article. Ill.
       Const. 1970, art. XIV, § 3. Count V of plaintiffs’ complaint construed this
       provision as limiting the use of the ballot initiative process to changes to the actual
       structure and procedure of the General Assembly itself. Because Independent
       Maps’ proposal is addressed to redistricting and not how the General Assembly is
       organized or “the process by which it adopts a law,” plaintiffs contended that it falls
       outside the parameters of article XIV, section 3, and is impermissible.

¶ 80        Counts I through IV and VI alleged, in the alternative, that even if redistricting
       does qualify as one of the “structural and procedural subjects contained in Article
       IV” within the meaning of article XIV, section 3, the proposed ballot initiative is
       nevertheless invalid because it is not “limited” to those subjects as article XIV,
       section 3 (Ill. Const. 1970, art. XIV, § 3), requires. According to count I, the
       initiative goes beyond the requisite limit by imposing additional duties on the
       Auditor General beyond those specified in article VIII of the Illinois Constitution
       (Ill. Const. 1970, art. VIII, § 3), which creates the office. Count II alleged that the
       initiative is unconstitutional because it would alter the jurisdiction of the courts as
       specified in the judicial article of the Illinois Constitution (Ill. Const. 1970, art. VI).
       Count III complained that the initiative cannot proceed because, if adopted, it
       would impose new duties on the Chief Justice of this court and the most senior
       Justice who is not affiliated with the same political party as the Chief Justice. Count
       IV contended that the proposed initiative is fatally infirm because it would require
       members of this court to be affiliated with a political party when no such
       requirement currently exists under the constitution. Count VI argued that the
       initiative goes beyond the permissible limits of ballot initiatives by removing the
       power currently held by the Attorney General to initiate actions concerning
       legislative redistricting.

¶ 81       Count VII also sought a declaratory judgment against all defendants. Unlike the
       previous six counts, however, Count VII did not allege a violation of article XIV,
       section 3. Rather, it called for rejection of Independent Maps’ ballot initiative on
       the grounds that it violates a different provision of our state’s constitution, namely,
       article III, section 3 (Ill. Const. 1970, art. III, § 3). Article III, section 3, provides
       that “[a]ll elections shall be free and equal.” Ill. Const. 1970, art. III, § 3. Plaintiffs
       asserted that Independent Maps’ ballot initiative contravenes that requirement by




                                                 - 34 -
       impermissibly combining separate and unrelated questions into a single ballot
       proposition.

¶ 82       Counts VIII through XI advanced no additional substantive grounds for
       challenging the validity of Independent Maps’ ballot initiative. They merely
       incorporated by reference the allegations in the prior counts and, rather than
       seeking declaratory relief, requested a permanent injunction to prevent the various
       defendant agencies and officials from disbursing any more public funds to assess
       the sufficiency of Independent Maps’ petition or to place the measure on the ballot
       for consideration by the voters at the November 8, 2016, general election. Count
       VIII was directed against the State Board of Elections, its officers, and members.
       Count IX was directed at the Board of Election Commissioners for the City of
       Chicago and its officers and members as well as the County Clerk of Cook County.
       As noted earlier, these defendants were later dismissed from the case.
       Correspondingly, count IX was stricken and is no longer at issue. Count X was
       directed at the Comptroller and State Treasurer. Count XI sought to enjoin the
       Secretary of State.

¶ 83       On May 20, 2016, following the requisite notice and hearing, the circuit court
       entered an order allowing plaintiffs leave to file their complaint. Independent Maps
       promptly filed an answer. A separate, joint answer was also filed by all of the
       defendant State agencies and their members and the State officials. At the same
       time, plaintiffs moved for judgment on the pleadings pursuant to section 2-615(e)
       of the Code of Civil Procedure (735 ILCS 5/2-615(e) (West 2014)) asking that the
       court grant them the declaratory and injunctive relief requested in their complaint.
       Independent Maps simultaneously filed a cross-motion for judgment on the
       pleadings arguing that plaintiffs’ complaint should be dismissed with prejudice.

¶ 84       The circuit court conducted a hearing on the parties’ respective motions on June
       30, 2016. Approximately three weeks later, it granted plaintiffs’ motion with
       respect to counts I through VII, which sought declaratory relief, and denied
       Independent Maps’ motion with respect to those same seven counts, agreeing with
       plaintiffs that the proposed ballot initiative failed to meet constitutional
       requirements. Because the parties had apparently not briefed the question of
       whether injunctive relief should be entered, the court entered no judgment as to the
       three remaining counts still left in the case, VIII, X, and XI, all of which had sought




                                               - 35 -
       such relief. To prevent the absence of a judgment as to those counts from impeding
       immediate review, the court made an express written finding pursuant to Illinois
       Supreme Court Rule 304(a) that there was no just reason for delaying enforcement
       or appeal of its judgment. Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016).

¶ 85        Independent Maps filed an immediate appeal to the appellate court and
       requested that the matter be placed on an accelerated docket. See Ill. S. Ct. R.
       311(b) (eff. Mar. 8, 2016). It then moved to transfer the case to this court pursuant
       to Illinois Supreme Court Rule 302(b) (eff. Oct. 4, 2011), which provides for such
       transfers when the public interest requires prompt adjudication of the matter by the
       Illinois Supreme Court. We allowed that motion on July 22, 2016, ordered that the
       appeal be taken directly to us, and set an expedited briefing schedule for the parties.
       We also permitted a coalition consisting of the League of Women Voters and more
       than two dozen other business, civic, and public interest groups to file an amicus
       brief in support of Independent Maps. All briefs have now been received, and the
       matter has been taken under submission without oral argument.


¶ 86                                       ANALYSIS

¶ 87       As grounds for its appeal, Independent Maps argues that the circuit court erred
       in granting judgment on the pleadings in favor of plaintiffs pursuant to section
       2-615(e) of the Code of Civil Procedure (735 ILCS 5/2-615(e) (West 2014)) and
       that the court should instead have allowed its cross-motion for judgment on the
       pleadings and dismissed plaintiffs’ complaint with prejudice. The standards
       guiding our consideration of these arguments are well established. Judgment on the
       pleadings is proper only where no genuine issue of material fact exists and the
       moving party is entitled to judgment as a matter of law. Pekin Insurance Co. v.
       Wilson, 237 Ill. 2d 446, 454 (2010). In ruling on a motion for judgment on the
       pleadings, a court may consider only those facts apparent from the face of the
       pleadings, matters subject to judicial notice, and judicial admissions in the record.
       All well-pleaded facts and all reasonable inferences from those facts are taken as
       true. Gillen v. State Farm Mutual Automobile Insurance Co., 215 Ill. 2d 381, 385
       (2005); M.A.K. v. Rush-Presbyterian-St. Luke’s Medical Center, 198 Ill. 2d 249,
       255 (2001). We review the grant of judgment on the pleadings de novo. Pekin
       Insurance Co. v. Wilson, 237 Ill. 2d at 454. De novo review is also appropriate here




                                               - 36 -
       because resolution of this case turns on the interpretation and application of the
       Illinois Constitution, which is a question of law. Hawthorne v. Village of Olympia
       Fields, 204 Ill. 2d 243, 254-55 (2003).

¶ 88       As set forth earlier in this dissent, plaintiffs have advanced two basic lines of
       constitutional attack against Independent Maps’ ballot initiative: (1) that it exceeds
       the scope of amendments permitted through ballot initiative under article XIV,
       section 3 (Ill. Const. 1970, art. XIV, § 3), because it is not “limited to structural and
       procedural subjects contained in Article IV,” our constitution’s legislative article
       (counts I through VI of plaintiffs’ complaint) and (2) that it violates article III,
       section 3, of the constitution, which provides that “[a]ll elections shall be free and
       equal” (Ill. Const. 1970, art. III, § 3), because it impermissibly combines into a
       single ballot proposition separate and unrelated questions (count VII of plaintiffs’
       complaint). Contrary to the view taken by the circuit court and adopted by the
       majority, neither argument can be sustained.

¶ 89        I will begin with plaintiffs’ challenge under article III, section 3 (Ill. Const.
       1970, art. III, § 3), the so-called “free and equal” clause. This clause, which was
       also included in the Illinois Constitution of 1870 (Ill. Const. 1870, art. II, § 18), has
       been construed by our court as requiring, among other things, “that separate and
       independent questions may not be combined in one [ballot] proposition in such a
       way as to place a voter in the position of having to vote for or against both questions
       when he [or she] might otherwise favor one but oppose the other.” Village of
       Deerfield v. Rapka, 54 Ill. 2d 217, 223 (1973). When applying this clause in the
       context of ballot initiatives, we have been careful to point out that the simple fact
       that a proposition may touch on multiple issues will not render it improper for “free
       and equal” purposes. Id. at 224. Nearly any proposition, after all, could be broken
       into simpler questions. Coalition for Political Honesty v. State Board of Elections,
       83 Ill. 2d 236, 258 (1980) (per curiam) (hereinafter Coalition II). If inclusion of
       multiple components were sufficient, in itself, to render a proposal fatally infirm
       under the “free and equal” clause, the ability of the people of our State to exercise
       their right to change the law through ballot measures would therefore be
       significantly compromised. That is therefore not the test. Rather, our precedent
       makes clear that “free and equal” election concerns are triggered only if the ballot
       initiative seeks to combine in a single proposition questions that are separate and
       unrelated. Id. at 254.




                                                - 37 -
¶ 90       In evaluating whether or not ballot questions are “separate and unrelated,” we
       have held that multiple questions “may be combined in a single proposition as long
       as they are reasonably related to a common objective in a workable manner.”
       (Emphasis added.) Id. at 254, 256. If the various parts of the proposal have a
       reasonable, workable relationship to the same subject, if they are germane to the
       accomplishment of a single objective, the proposal may be submitted for approval
       or rejection by the voters. Id. at 257-58.

¶ 91       Independent Maps’ ballot initiative plainly meets this test. It proposes a single
       question narrowly focused on a single objective: replacing the current system for
       redistricting set forth in article IV, section 3, of the Illinois Constitution (Ill. Const.
       1970, art. IV, § 3) with the new redistricting system Independent Maps has
       proposed. All components of the proposition are integrally related to that purpose
       and no other.

¶ 92       It is true, of course, that the proposed amendment at issue here does touch on a
       range of matters, including the authority of various State officials and the
       jurisdiction of this court. As I have just pointed out, however, the mere fact that a
       proposition may touch on multiple issues does not render it infirm for “free and
       equal” purposes. The critical inquiry is whether the various components are
       directed at accomplishing the same objective. In this case, they are. 9


           9
             In arguing for a contrary conclusion, plaintiffs note, for example, that the amendment
       proposed by the initiative would eliminate an express reference to compactness when
       describing the criteria to be followed in the redistricting process. Plaintiffs contend that this
       change has nothing to do with the purpose of the initiative. That is manifestly incorrect.
       The purpose of the initiative is to change the current redistricting system, and the criteria
       that guide how districts are to be determined—something the current version of article IV
       expressly addresses—are fundamental to that process. Plaintiffs’ argument is also flawed
       because it fails to recognize that criteria (2) and (3) in subsection (a) of the proposal,
       dealing with the geographic integrity of governmental units and communities sharing
       common social and economic interests, reflect considerations similar to those underlying
       the current compactness requirement. Plaintiffs have not cited and I have not found any
       authority that would support the proposition that a free and equal clause problem is created
       simply because a ballot initiative expresses a corresponding objective in a different way
       than the provision it seeks to change.




                                                    - 38 -
¶ 93       Indeed, the initiative’s components are not only all related to a single, unifying
       objective, they are also integrally related to one another. They are essential pieces
       of an overall framework designed to remedy the various problems perceived by the
       proponents with the current redistricting system. This is an all-in-one,
       take-it-or-leave-it proposition. And because the proposed new system would
       operate in a fundamentally different way than the system presently in place, it
       simply does not lend itself to being implemented in steps. The voters can choose to
       accept or reject it, but it would make no sense to require them to vote on it in
       installments.

¶ 94       Putting aside the logistical challenges, which would be formidable, dividing up
       the proposal’s constituent parts for separate consideration by the voters could be
       disastrous. As Independent Maps has pointed out in its brief,

          “[i]t would take numerous separate votes to consider just the procedural issues
          that plaintiffs claimed *** were ‘separate and unrelated’—votes concerning the
          role of the Auditor General, the role of the Supreme Court, the role of the
          Attorney General, and the basic Independent Commission structure. If the
          provisions regarding the Auditor General failed, there would be no coherent
          process for choosing the Independent Redistricting Commission. And if the
          provisions regarding the Supreme Court failed, there would be no back-up
          mechanism in the event the Commission could not agree.”

       The result could well be a hybrid system that no one wanted, that no one had ever
       suggested, and that could not possibly work. The confusion and uncertainty in the
       electoral process that would follow from such a development is manifest.

¶ 95       Decades ago we held the combination of related questions in a single
       proposition is not constitutionally prohibited where presentation of the questions
       separately might yield incongruous results and create uncertainty and confusion
       through a “legislature in an intermediate stage of development.” See Coalition II,
83 Ill. 2d at 255. For the reasons just described, that would certainly be the case
       here.

¶ 96       Finally, I note that to the extent the amendment proposed by Independent Maps
       may be complex, it is because the very process the amendment seeks to change is
       itself complex. The redistricting mechanism set forth in article IV, section 3 (Ill.




                                               - 39 -
       Const. 1970, art. IV, § 3), is an elaborate one containing multiple steps and
       involving members of all three branches of government. Alternative redistricting
       measures cannot be substituted without touching on these same areas, and the terms
       of the amendment are no more varied or wide-ranging than the terms of the current
       redistricting rules set out in the version of article IV, section 3, presently in force.
       To hold that the multifaceted nature of the proposal dooms it under the “fair and
       equal” clause of the Illinois Constitution would, under these circumstances, be
       tantamount to holding that the provisions of section 3 of the legislative article of
       our constitution (Ill. Const. 1970, art. IV, § 3) are not subject to amendment
       through the ballot initiative notwithstanding the express authorization to use the
       ballot initiative process to amend the legislative article, which the people of Illinois
       reserved for themselves under article XIV, section 3 (Ill. Const. 1970, art. XIV,
       § 3), when they ratified the 1970 Constitution. In effect, the constitution’s
       provisions for amendment of the legislative article through the ballot initiative
       process would be nullified by the constitution’s “free and equal” clause.

¶ 97       This is a construction of the law we cannot countenance. It is incumbent upon
       us to give meaning to every section and clause of the constitution, and whenever
       different parts of the constitution might appear to be in conflict, it is our obligation
       to harmonize them, if practicable. One clause will not be allowed to defeat another
       if by any reasonable construction the two can be made to stand together. Oak Park
       Federal Savings & Loan Ass’n v. Village of Oak Park, 54 Ill. 2d 200, 203 (1973). I
       would therefore hold that the circuit court erred when it granted judgment for the
       pleadings in favor of plaintiffs and against Independent Maps on count VII of
       plaintiff’s complaint alleging violation of the “free and equal” clause. That count
       should have been dismissed.

¶ 98        I turn then to counts I through VI of plaintiffs’ complaint. Those counts, as
       described earlier, were directed against all defendants, and all sought a declaratory
       judgment that the amendment to article IV, section 3, of the Illinois Constitution
       (Ill. Const. 1970, art. IV, § 3) proposed by Independent Maps in its ballot initiative
       is not valid and should not be placed before the voters because it does not fall
       within the scope of initiative measures permitted by article XIV, section 3, of the
       Illinois Constitution (Ill. Const. 1970, art. XIV, § 3).

¶ 99      Article XIV, section 3, specifies, in pertinent part:




                                                - 40 -
                 “Amendments to Article IV of this Constitution may be proposed by a
           petition signed by a number of electors equal in number to at least eight percent
           of the total votes cast for candidates for Governor in the preceding
           gubernatorial election. Amendments shall be limited to structural and
           procedural subjects contained in Article IV. *** If the petition is valid and
           sufficient, the proposed amendment shall be submitted to the electors at that
           general election and shall become effective if approved by either three-fifths of
           those voting on the amendment or a majority of those voting in the election.”
           Ill. Const. 1970, art. XIV, § 3.

¶ 100       The parties agree that the viability of counts I through VI of plaintiffs’
        complaint turns solely on the question of how the provisions of article XIV, section
        3, should be construed. In general, when construing the provisions of the Illinois
        Constitution, we apply the same principles applicable to the construction of
        statutes. People ex rel. Chicago Bar Ass’n v. State Board of Elections, 136 Ill. 2d
513, 526 (1990). Our objective when construing a constitutional provision is to
        determine and effectuate the common understanding of the citizens who adopted it.
        In doing so, we will look to the natural and popular meaning of the language used
        as it was understood when the constitution was adopted, as well as “ ‘the object to
        be attained or the evil to be remedied.’ ” Walker v. McGuire, 2015 IL 117138, ¶ 16
        (quoting People ex rel. Chicago Bar Ass’n, 136 Ill. 2d at 526). If the language of a
        constitutional provision is unambiguous, we will give it effect without resort to
        other aids for construction. When the meaning of a provision is not clear from its
        language, however, “we will consult the drafting history of the provision, including
        the debates of the delegates to the constitutional convention.” Id.

¶ 101        Illinois courts have grappled with the language of article XIV, section 3, on
        multiple occasions since the 1970 Constitution was adopted. Unlike the majority
        here, they have not found its meaning clear and unambiguous. To the contrary, in
        each instance, resort to the history of the provision, including the debates at the
        constitutional convention regarding its meaning and purpose, has been necessary.
        See Coalition I, 65 Ill. 2d 453; Coalition II, 83 Ill. 2d 236; Lousin v. State Board of
        Elections, 108 Ill. App. 3d 496 (1982); CBA I, 137 Ill. 2d 394 (1990); CBA II, 161
Ill. 2d 502. This case is no different.




                                                - 41 -
¶ 102       Most lawmaking in the United States occurs through representative bodies
        elected by the people. Direct lawmaking by the people themselves was virtually
        nonexistent at the time the United States Constitution was drafted. It did not gain a
        foothold in our country until the turn of the twentieth century. Since then, two
        principal forms of direct legislation have been adopted, the initiative and the
        referendum. The referendum serves as a negative check on action by the
        legislature, allowing the voters to petition to refer legislative action to the voters for
        approval or rejection at the polls. The initiative, by contrast, allows the voters to
        adopt positive legislation independently of their state’s representative assemblies
        by petitioning to place proposed statutes or constitutional amendments directly
        before their fellow voters for adoption or rejection at the polls. It has been said that
        the referendum corrects sins of commission by elected representative bodies, while
        the initiative corrects the sins of omission by such bodies. Arizona State
        Legislature, 576 U.S. at ___, 135 S. Ct. at 2659-60.

¶ 103       For most of this state’s history, the initiative process could not be used to amend
        our constitution. Originally, the only way the constitution could be changed was by
        convening a constitutional convention. Ill. Const. 1818, art. IV, § 2. Eventually a
        second method was added under which amendments could also be proposed by the
        General Assembly for approval by the voters. Lawrence Schlam, State
        Constitutional Amending, Independent Interpretation, and Political Culture: A
        Case Study in Constitutional Stagnation, 43 DePaul L. Rev. 269, 326 (1994). It was
        not until the Sixth Illinois Constitutional Convention in 1970 that amending the
        constitution through a direct ballot initiative was proposed as a third alternative.
        CBA I, 137 Ill. 2d at 398.

¶ 104       Although the initiative does not have a counterpart in the federal constitution,
        the United States Supreme Court has recognized that

            “invention of the initiative was in full harmony with the Constitution’s
            conception of the people as the font of governmental power. As Madison put it:
            ‘The genius of republican liberty seems to demand . . . not only that all power
            should be derived from the people, but that those intrusted with it should be
            kept in dependence on the people.’ [The Federalist], No. 37, at 223.

               The people’s ultimate sovereignty had been expressed by John Locke in
            1690, a near century before the Constitution’s formation:



                                                  - 42 -
              ‘[T]he Legislative being only a Fiduciary Power to act for certain ends,
              there remains still in the People a Supream [sic] Power to remove or alter
              the Legislative, when they find the Legislative act contrary to the trust
              reposed in them. For all Power given with trust for the attaining an end,
              being limited by that end, whenever that end is manifestly neglected, or
              opposed, the trust must necessarily be forfeited, and the Power devolve into
              the hands of those that gave it, who may place it anew where they shall
              think best for their safety and security.’ Two Treatises of Government
              § 149, p. 385 (P. Laslett ed. 1964).

           Our Declaration of Independence, ¶2, drew from Locke in stating:
           ‘Governments are instituted among Men, deriving their just powers from the
           consent of the governed.’ And our fundamental instrument of government
           derives its authority from ‘We the People.’ U. S. Const., Preamble. As this
           Court stated, quoting Hamilton: ‘[T]he true principle of a republic is, that the
           people should choose whom they please to govern them.’ Powell v.
           McCormack, 395 U.S. 486, 540-541 (1969) (quoting 2 Debates on the Federal
           Constitution 257 (J. Elliot ed. 1876)).” Arizona State Legislature, 576 U.S. at
           ___, 135 S. Ct. at 2674-75.

¶ 105      Our court recently addressed these principles in the context of Illinois
        government. In In re Pension Reform Litigation, 2015 IL 118585, ¶¶ 77-78, we
        explained:

               “Unlike Great Britain, where the sovereignty of the nation resides in
           Parliament, ‘[u]nder our institutions this sovereignty or transcendent power of
           government resides in or with the people.’ Hawthorn v. People, 109 Ill. 302,
           305-06 (1883). See 33A Ill. L. and Prac. State Government § 3 (2012).
           Sovereignty is lodged in the people (People ex rel. Dickinson v. Board of
           Trade, 193 Ill. 577, 589 (1901)), and the people are the sovereign power (Field
           v. People ex rel. McClernand, 3 Ill. 79, 110-11 (1839)). The people therefore
           possess all power originally, including all legislative power. Harder’s Fire
           Proof Storage & Van Co. v. City of Chicago, 235 Ill. 58, 68 (1908).

              As the ultimate sovereign, the people can, ‘within constitutional restrictions
           imposed by the Federal constitution, delegate the powers of government to
           whom and as they please. They can withhold or [e]ntrust it, with such



                                              - 43 -
            limitations as they choose.’ Hawthorn v. People, 109 Ill. at 306; accord City of
            Eastlake v. Forest City Enterprises, Inc., 426 U.S. 668, 672 (1976) (‘all power
            derives from the people’ who can delegate it to representative instruments
            which they create or reserve to themselves the power to deal directly with
            matters which might otherwise be assigned to the legislature). *** Munn v.
            Illinois, 94 U.S. 113, 124 (1876).”

¶ 106       The drafters of the 1970 Illinois Constitution acted in accordance with these
        principles when they formulated the initiative provision set forth in article XIV,
        section 3. In some jurisdictions, the initiative power is broad. Under the Arizona
        Constitution, for example, any law that may be enacted by the legislature may be
        enacted by the people directly through the initiative process. Arizona State
        Legislature, 576 U.S. at ___, 135 S. Ct. at 2660-61. Article XIV, section 3, which
        was ratified by the people of our state, is more focused. It pertains specifically to
        changes to the constitution’s legislative article, article IV. The reason for this, as we
        noted more than 30 years ago, is that “[t]he majority of delegates [to the
        Convention] appear to have believed that legislative reform presented unique
        problems and required a special provision.” Coalition II, 88 Ill. 2d at 244.

¶ 107       In the course of the convention’s debate regarding the desirability and scope of
        ballot initiatives, Delegate Perona elaborated:

            “[O]ne important area in which I think [initiatives] would be very beneficial
            would be in regard to the legislative article. I am convinced, from serving on the
            Legislative Committee, that neither by the process of legislative amendments or
            by the process of Constitutional Convention are we going to get any substantial
            change in our present legislative article. Now whether we need change or not, I
            am not arguing that point. But sometime, possibly, in the next 100 years, we
            may need some change in the legislative article; and if we are dependent upon
            an amendment suggested by the legislature to reduce its size or to abolish
            cumulative voting or possibly to change to a unicameral legislature, I don’t
            think we are going to get it done. I would also feel that it is unlikely that the
            Constitutional Convention—because of its ties, in many cases, or obligations to
            members of the legislature and in saying these things, I am not being critical of
            the legislature or of any of its members; I just think we have to recognize that all
            of us are affected by our point of view, and that this is a necessary and inherent




                                                 - 44 -
           ingredient in human nature. And so if we are to leave open the possibility of
           effective change in the legislative article, I think we have to have something
           like the initiative ***.” 2 Record of Proceedings, Sixth Illinois Constitutional
           Convention 583 (hereinafter Proceedings).

¶ 108       During the same discussion, Delegate Garrison followed the foregoing
        observations with similar points bearing even more directly on the issue at hand in
        this case. He stated:

               “The initiative would provide a safety valve through which the people may
           act directly if sufficiently aroused. It would furnish a salutary effect on the
           legislature. For example, we could hardly expect the legislature ever to propose
           a Constitutional amendment to reduce the size of its membership, to establish a
           reapportionment commission comprised entirely of nonlegislative
           members, or perhaps even to establish single-member districts.” (Italics in
           original, bold added for emphasis.) 2 Proceedings 584.

¶ 109       The specific provision which would ultimately become article XIV, section 3,
        was addressed by Delegate Perona later in the convention. He stated that the
        purpose of this provision, which he described as providing for “initiatives limited to
        the legislative article,” were as follows:

           “One, to give the people an opportunity to participate in government, but on a
           limited basis in an attempt to prevent some of the abuses that have occurred in
           some areas. ***

              This provision has been structured to apply only to the legislative article
           and to be limited to the area of government which it is most likely will not be
           changed in the constitution by amendment. The legislature, being composed of
           human beings, will be reluctant to change the provisions of the constitution that
           govern its structure and makeup ***.

               *** [A]nd also I think the General Assembly will be more—have its ear
           tuned to a greater degree as to what the people desire, because they will know
           that if they do not suggest amendments that the people would desire, that it can
           be done in another manner ***.” 4 Proceedings 2911.




                                                - 45 -
¶ 110      When the convention’s Committee on the Legislature subsequently made its
        report on what became article XIV, section 3, it echoed those sentiments. The
        report explained:

               “The primary reason for offering a limited constitutional initiative proposal
           for the Legislative Article is quite simple: members of the General Assembly
           have a greater vested interest in the legislative branch of government than any
           other branch or phase of governmental activity.

              Cognizant of this fundamental fact of life, the Legislative Committee
           proposes that the people of the State of Illinois reserve the right to propose
           amendments by the initiative process to the Legislative Article. ***

              In addition to this primary reason for proposing a limited form of
           Constitutional initiative, the Legislative Committee believes:

                —(1) the greatest virtue in having this provision rests in the potential for
           keeping the General Assembly more responsive on matters directly and vitally
           affecting them;

               —(2) voters can better decide on the merits of proposals suggesting
           changes in the Legislative Article since they are not directly and personally
           involved; and

               —(3) this is a method to circumvent a legislature which might be
           dominated by interests opposing legislative changes.” 6 Proceedings
           1399-1400 (quoted in Coalition II, 83 Ill. 2d at 245).

¶ 111       In sum, article XIV, section 3 (Ill. Const. 1970, art. XIV, § 3), “was drafted and
        adopted as a check on the legislature’s self-interest” (Coalition II, 83 Ill. 2d at 247)
        and a means by which the people could overcome “ ‘a reluctance on the part of the
        General Assembly to propose changes in its own domain’ ” (id. at 246 (quoting 7
        Proceedings 2677-78)). Our forefathers emphasized the importance of structuring
        the legislative branch of government so as to support in the members “ ‘an habitual
        recollection of their dependence on the people.’ ” Arizona State Legislature, 576
        U.S. at ___, 135 S. Ct. at 2677 (quoting James Madison, The Federalist No. 57, at
        350). Article IV, section 3, of the Illinois Constitution and article XIV, section 3,
        through which article IV may be amended, directly serve that critical goal.




                                                 - 46 -
¶ 112        When courts are called upon to intervene in the initiative process, as we have
        been here, “they must act with restraint, trepidation and a healthy suspicion of the
        partisan who would use the judiciary to prevent the initiative process from taking
        its course.” Committee for a Healthy Future, Inc. v. Carnahan, 201 S.W.3d 503,
        507 (Mo. 2006) (en banc). The need for caution and restraint may be especially
        compelling in cases such as this one, challenging an initiative related to legislative
        redistricting, for it is a core principle of republican government “ ‘that the voters
        should choose their representatives, not the other way around.’ ” Arizona State
        Legislature, 576 U.S. at ___, 135 S. Ct. at 2677 (quoting Mitchell N. Berman,
        Managing Gerrymandering, 83 Tex. L. Rev. 781 (2005)).

¶ 113        Consistent with the foregoing principles, our court has previously held that
        when interpreting and applying articles IV, section 3, and XIV, section 3, of the
        Illinois Constitution (Ill. Const. 1970, art. IV, § 3; art. XIV, § 3), we must avoid
        unduly technical and/or restrictive constructions that would tend to defeat their
        purpose. Rather, those provisions “are to be construed so as to effectuate the basic
        purpose of article XIV, section 3, to provide a workable initiative scheme
        unfettered by restraints which unnecessarily inhibit the rights which article XIV
        confers.” Coalition II, 83 Ill. 2d at 247.

¶ 114       When the court first adopted this standard in 1980, we noted that the initiative
        procedure was then relatively new to Illinois and that there were no Illinois cases
        directly on point. We therefore looked to relevant authority from sister states, as we
        frequently do in such circumstances. In developing the standard, we cited, with
        approval, decisions from other jurisdictions that had “carefully protected
        constitutionally provided initiative plans from unnecessarily burdensome
        legislative restrictions.” Id. at 248. Our decision quoted at length an earlier opinion
        from the Supreme Court of Oklahoma, In re Initiative Petition No. 23, State
        Question No. 38, 127 P. 862, 866 (Okla. 1912), which admonished “ ‘[t]he right of
        direct legislation in the people must be administered by the officers charged with
        that duty in such manner as to make it operative. If technical restrictive
        constructions are placed upon the laws governing the initiation and submission of
        these measures, the purpose and policy of the people in establishing the same will
        be entirely defeated ***.’ ” Coalition II, 83 Ill. 2d at 249. Decisions from Nebraska
        and Arizona to similar effect were also invoked. Id. at 248-50.




                                                - 47 -
¶ 115       The standard is a liberal one. Courts from Maine to Michigan to Hawaii have so
        recognized when interpreting constitutional provisions applicable to the initiative
        process in their respective states. League of Women Voters v. Secretary of State,
        683 A.2d 769, 771 (Me. 1996) (“[w]hen the people enact legislation by popular
        vote, we construe the citizen initiative provisions of the Maine Constitution
        liberally in order to facilitate the people’s exercise of their sovereign power to
        legislate”); Welch Foods, Inc. v. Attorney General, 540 N.W.2d 693, 695 (Mich.
        Ct. App. 1995) (“[i]nitiative provisions are liberally construed to effectuate their
        purposes and facilitate rather than hamper the exercise of reserved rights by the
        people”); Ruggles v. Yagong, 353 P.3d 953, 969 (Haw. 2015) (“direct democracy
        and the initiative process have had considerable influence on public policy, and
        they remain as one of the most precious rights of our democratic process. In order
        to protect this fundamental democratic right, ‘courts are required to liberally
        construe [the initiative process] and accord it extraordinarily broad deference’ ”).
        Other decisions to the same effect are legion. See, e.g., Brooks v. Wright, 971 P.2d
1025, 1027 (Alaska 1999); Blocker v. Sewell, 75 S.W.2d 658, 660 (Ark. 1934);
        Pedersen v. Bennett, 288 P.3d 760, 762 (Ariz. 2012); Marblehead v. City of San
        Clemente, 277 Cal. Rptr. 550, 553 (Ct. App. 1991); In re Statement of Sufficiency
        for 1997-98 # 40 (Medical Use of Marijuana), 968 P.2d 112, 118-19 (Colo. 1998)
        (en banc); Billings v. Buchanan, 555 P.2d 176, 178 (Colo. 1976) (en banc);
        Chouteau County v. Grossman, 563 P.2d 1125, 1128 (Mont. 1977); Rothenberg v.
        Husted, 129 Ohio St. 3d 447, 2011-Ohio-4003, 953 N.E.2d 327, ¶ 5; State ex rel.
        Carson v. Kozer, 217 P. 827, 829 (Or. 1923). Plaintiffs have not cited and I have not
        found any authority from Illinois or elsewhere holding otherwise.

¶ 116       It is true, of course, that when assessing ballot initiatives, we must keep in mind
        that if the constitution has placed limitations on the initiative power, such
        limitations are also an expression of the people’s sovereign power and must
        likewise be obeyed. See Committee for a Healthy Future, Inc. v. Carnahan, 201
S.W.3d at 507. Reservation of the right to propose an initiative regarding eligibility
        to serve as Governor, for example, could scarcely be interpreted as contemplating
        the right to bring an initiative regarding income tax. With respect to whatever
        particular sphere or spheres of power the people have chosen to reserve for
        themselves, however, courts must act with deference and restraint to insure that
        such power may be exercised as the people intended. A contrary view, i.e., that a
        provision reserving sovereign authority to amend the constitution through initiative



                                                - 48 -
        must be read in a narrow, technical, and restrictive fashion, would require us to
        assume that when they reserved their sovereign powers, it was the hope of the
        people that the courts would prevent them from actually exercising those powers
        except in the most limited possible way. Such a view is incompatible with the very
        concept of popular sovereignty under the American constitutional order. It has no
        foundation in the history or text of the Illinois Constitution of 1970. It is why we
        have held that the provisions of article XIV, section 3, “are to be construed so as to
        effectuate the basic purpose of [those provisions], to provide a workable initiative
        scheme unfettered by restraints which unnecessarily inhibit the rights which article
        XIV confers.” Coalition II, 83 Ill. 2d at 247.

¶ 117        Applying the standards our court has established for construing article XIV,
        section 3 (Ill. Const. 1970, art. XIV, § 3), to the present case, I agree with
        Independent Maps that the circuit court erred when it concluded that plaintiffs were
        entitled to judgment on the pleadings on counts I through VI of their complaint,
        which sought a declaratory judgment that the amendment to article IV, section 3
        (Ill. Const. 1970, art. IV, § 3), proposed by Independent Maps is unconstitutional
        because it exceeds the scope of ballot initiatives that article XIV, section 3 (Ill.
        Const. 1970, art. XIV, § 3), permits. Contrary to plaintiffs’ contentions,
        Independent Maps’ proposed ballot initiative does conform to article XIV, section
        3. Judgment on the pleadings should therefore have been granted in favor of
        Independent Maps as to counts I through VI of plaintiffs’ complaint, just as it
        should have been granted in favor of Independent Maps with respect to count VII.

¶ 118       The objection asserted in count V of plaintiffs’ complaint as to why
        Independent Maps’ proposed ballot initiative fails to meet the requirements of
        article XIV, section 3, was different from and more basic than the theory they
        advanced in counts I through IV and VI. I shall therefore consider the viability of
        that count separately and first.

¶ 119       Count V was premised on the notion that when article XIV, section 3, states that
        amendments through the initiative process “shall be limited to structural and
        procedural subjects contained in Article IV,” what it really means is that such
        amendments must pertain to changes to section 1 of Article IV, which specifies that
        “[t]he legislative power is vested in a General Assembly consisting of a Senate and
        a House of Representatives, elected by the electors from 59 Legislative Districts




                                                - 49 -
        and 118 Representative Districts” (Ill. Const. 1970, art. IV, § 3). There is no
        question that Independent Maps’ initiative, if approved, would not alter anything
        contained in section 1. The power of the General Assembly and how that body is
        organized by houses and districts would remain unchanged. Plaintiffs asserted that
        the initiative therefore falls completely outside the scope of article XIV, section 3.
        Plaintiffs similarly contended in count V of their complaint that to qualify under
        article XIV, section 3, an initiative must address “the process by which [the
        legislature] adopts a law.” Because Independent Maps’ proposal does not do that
        either, plaintiffs asserted that it is unauthorized for that reason as well.

¶ 120        There is no support for plaintiffs’ contentions in either the language or the
        history of article XIV, section 3 (Ill. Const. 1970, art. XIV, § 3). Article XIV
        authorizes use of ballot initiatives to amend article IV, the legislative article, with
        the sole proviso that such initiatives “shall be limited to structural and procedural
        subjects contained in Article IV.” Ill. Const. 1970, art. XIV, § 3. Article IV contains
        no fewer than fifteen different sections: (1) legislative power and structure, (2)
        legislative composition, (3) legislative redistricting, (4) election, (5) sessions, (6)
        organization, (7) transaction of business, (8) passage of bills, (9) veto procedure,
        (10) effective date of laws, (11) compensation and allowances, (12) legislative
        immunity, (13) special legislation, (14) impeachment, and (15) adjournment.
        Under a straightforward reading of article XIV, section 3, any structural and
        procedural subject contained in article IV is eligible for change through a ballot
        initiative. Article XIV contains no qualifying language that would restrict its
        applicability only to matters contained in section 1, the provision on which
        plaintiffs rest their argument, or to the process by which the legislature enacts a
        law. To so limit it would therefore require us to rewrite article XIV, section 3, to
        add restrictions that the drafters did not include and the citizens did not approve
        when the 1970 Constitution was ratified. That, of course, is something we may not
        do. In re Pension Reform Litigation, 2015 IL 118585, ¶ 75.

¶ 121       Plaintiffs seek support for their argument in the title of section 1, which
        includes the word “structure.” I note, however, that if use of the word structure in
        the title of section 1 meant that section 1 is the sole “structural” subject in article
        IV, as plaintiffs contend, it would likewise follow that use of the word “procedure”
        in section 9 (veto procedure) would make the contents of that provision the article’s
        sole “procedural” subject. Plaintiffs, however, make no such argument. To the




                                                - 50 -
        contrary, and as I have pointed out, they think article XIV, section 3’s reference to
        “procedural” is limited to “the process by which the legislature adopts a law.” That
        subject is covered primarily by section 8 of article IV (Ill. Const. 1970, art. IV, § 8),
        not section 9. Plaintiffs’ position is therefore inconsistent.

¶ 122       More than that, it overlooks basic principles of statutory construction. While an
        enactment’s title can sometimes provide guidance in resolving ambiguities (see
        Home Star Bank & Financial Services v. Emergency Care & Health Organization,
        Ltd., 2014 IL 115526, ¶ 40), our interpretation cannot turn on particular words or
        phrases viewed in isolation. We must construe the enactment as a whole. In re E.B.,
        231 Ill. 2d 459, 466 (2008).

¶ 123       Even a cursory review of article IV’s fifteen sections reveals that structural and
        procedural matters are not the exclusive province of sections 1 and 9. To the
        contrary, a full range of matters, from the purely procedural (e.g., the number of
        times a bill must be read before it may be enacted) to the purely structural
        (legislative composition), may be found throughout the various provisions of
        article IV. To limit the reach of article XIV, section 3, in the manner suggested by
        plaintiffs therefore has no support in the language of the constitution itself.

¶ 124       It is also completely unsupported by the record of the debates at the convention
        that led to article XIV, section 3’s adoption. As presented to the Convention by the
        Committee on the Legislative Article, article XIV, section 3, addressed “subject
        matter specifically contained in the Legislative Article [art. IV]” and was targeted
        at “the basic qualities of the legislative branch—namely, structure, size,
        organization, procedures, etc.” 6 Proceedings 1401. It was not limited to any
        particular section or sections of the legislative article.

¶ 125       This was intentional. As Delegate Perona explained,

            “[W]e intend to limit this to the sections—to the sections presently—the type of
            sections presently in the legislative article. We toyed with the idea or
            considered the idea of naming the specific sections and limiting it to those; but
            you run into problems with that, also. *** I think the courts could iron out those
            questions and protect against abuse.” (Emphasis added.) 4 Proceedings 2711.




                                                 - 51 -
¶ 126       In response to Perona’s remarks, Delegate Tomei stated: “I take it it is not the
        intention of the committee to limit the initiative just to those things presently
        contained in the legislative article.” Id. Delegate Perona answered:

            “Yes. That’s correct. We—that’s the problem. If you get too specific with the
            limitation, you inhibit the possibility of change within the legislative setup. ***
            So we’ve attempted to do it by the explanation as to what our purposes are, and
            then to leave the question of abuse to the courts.” Id. at 2711-12.

¶ 127       The delegates then explored the scope of changes that could be accomplished
        through the initiative process under article XIV, section 3. Adoption of a
        unicameral legislature was the first example given. Such a change was recognized
        as falling within the scope of the provision even though it would introduce a new
        form of organization entirely different from the one in the current legislative article
        and affect many of the things addressed by the article. Moreover, the scope of the
        change was identified by Delegate Perona as “the major reason that we could not
        limit [article XIV, section 3] to certain sections [of the legislative article].” Id. at
        2712.

¶ 128       Delegate Tomei then asked if the same would be true with a range of other
        matters, including “apportionment,” which was the term initially used in article IV,
        section 3, to refer to legislative redistricting, and whether those matters would
        likewise “be subject to initiative under [proposed article XIV, section 3]. 10 Id.
        Delegate Perona not only responded in the affirmative but stated “[t]hose are the
        critical areas, actually.” (Emphasis added.) Id. In light of this, there can be no
        serious question that the drafters of our constitution regarded the redistricting
        provision of the legislative article to be an altogether proper subject of change
        through the ballot initiative process.

¶ 129       In urging us to reach a contrary conclusion, plaintiffs invoke this court’s prior
        decision in CBA II, 161 Ill. 2d 502. Plaintiffs assert, as they did in the circuit court,
        that under that decision, redistricting cannot qualify as a structural and procedural
        subject of article IV and that Independent Maps’ proposal does not meet the subject

            10
               The term was changed from apportionment to redistricting at the recommendation
        of the Committee on Style, Drafting and Submission. 6 Proceedings 1540-44.




                                                 - 52 -
        matter requirement for a ballot initiative set forth in article XIV, section 3, of the
        Illinois Constitution (Ill. Const. 1970, art. XIV, § 3). The circuit court rejected this
        contention, and so do I. The initiative at issue in CBA II concerned term limits, not
        redistricting. As I have just discussed, redistricting was specifically recognized by
        the drafters of the constitution as not only a proper but a critical matter that would
        be subject to amendment through article XIV, section 3’s ballot initiative process.
        No analogous circumstance was noted or considered by this court when dealing
        with the term limit question in CBA II. For that reason alone, CBA II is
        distinguishable.

¶ 130       I note, moreover, that the focus of the court’s discussion in CBA II was whether
        the provisions of the term limit initiative challenged there could be considered both
        “structural and procedural” or even either of those things within the meaning of
        article XIV, section 3. In resolving that question, the court simply followed its prior
        decision Coalition I, 65 Ill. 2d 453, which concluded that to pass muster under
        article XIV, section 3, an initiative must propose changes that are both structural
        and procedural in nature, something the initiative challenged in Coalition I did not
        do and did not purport to do. Id. at 466-72.

¶ 131        In the course of its discussion in Coalition I, this court gave as examples of
        initiatives that would qualify as both structural and procedural ones involving the
        conversion from a bicameral to a unicameral legislature or for the conversion from
        multiple- to single-member legislative districts. Id. at 466 (quoted in CBA II, 161
Ill. 2d at 529). Nothing in Coalition I suggests, however, that the subject matter of
        the two examples are the only things that may be the sole topics of initiative
        authorized by article XIV, section 3. So restrictive a construction of that provision
        would, moreover, be incompatible with the history of the provision, with the
        intention of the drafters, and with the language they used and that the voters
        approved. It would also directly conflict with our obligation to construe
        constitutional provisions authorizing ballot initiatives so as to effectuate rather than
        defeat the people’s exercise of their sovereign power to legislate. The circuit court
        therefore erred when it granted judgment on the pleadings in favor of plaintiffs and
        against Independent Maps on count V of plaintiff’s complaint. As with count VII,
        that count should have been dismissed.




                                                 - 53 -
¶ 132       I turn then to the remaining counts of plaintiffs’ complaint, I through IV and VI.
        Those counts alleged, in the alternative, that even if redistricting qualifies as one of
        the “structural and procedural subjects contained in Article IV” within the meaning
        of article XIV, section 3, the proposed ballot initiative is nevertheless invalid
        because it is not “limited” to those subjects, as article XIV, section 3 (Ill. Const.
        1970, art. XIV, § 3), requires. As set forth earlier in this dissent, count I alleged that
        the initiative goes beyond the requisite limits by imposing additional duties on the
        Auditor General beyond those specified in article VIII of the constitution (Ill.
        Const. 1970, art. VIII), which creates the office. Count II alleged that the initiative
        is unconstitutional because it would alter the jurisdiction of the courts as specified
        in the judicial article of the constitution (Ill. Const. 1970, art. VI, § 9). Count III
        complained that the initiative cannot proceed because, if adopted, it would impose
        new duties on the Chief Justice of this court and the most senior Justice who is not
        affiliated with the same political party as the Chief Justice. Count IV contended that
        the proposed initiative is fatally infirm because it would require members of this
        court to be affiliated with a political party when no such requirement currently
        exists under the constitution. Finally, count VI argued that the initiative goes
        beyond the permissible limits of ballot initiatives by removing the power currently
        held by the Attorney General to initiate actions concerning legislative redistricting.
        None of these contentions withstands scrutiny.

¶ 133        As a preliminary matter, a number of plaintiffs’ assertions regarding the effect
        of the proposed ballot initiative are simply incorrect. For example, contrary to the
        claim made in count II of plaintiffs’ complaint, the ballot initiative, if adopted,
        would not impact the jurisdictional provisions of the judicial article (Ill. Const.
        1970, art. VI) at all. The provision of the constitution specifying this court’s current
        jurisdiction over actions concerning redistricting, which is original and exclusive,
        is not the judicial article but rather is a subject of the legislative article. To the
        extent there is any mention of jurisdiction over redistricting in the judicial article, it
        is in the context of the jurisdiction of circuit courts, and the provision defining
        circuit court jurisdiction simply states that those courts have original jurisdiction of
        all justiciable matters “except when the Supreme Court has original and exclusive
        jurisdiction relating to redistricting.” Ill. Const. 1970, art. VI, § 9.

¶ 134     By its terms, this jurisdictional grant is entirely conditional. If Independent
        Maps’ ballot initiative were to be approved by the voters and this court’s




                                                  - 54 -
        jurisdiction over redistricting was thereby changed from “original and exclusive” to
        simply “original” in Article IV, there would therefore be no conflict at all with
        article VI, section 9, of the Illinois Constitution. The contingency necessary to
        trigger the exception noted above would simply be removed. Article VI, section 9
        would still make complete sense and be fully operative precisely as currently
        written.

¶ 135       That such is the case reflects, we think, how carefully and thoughtfully the 1970
        Constitution was crafted. By placing the Illinois Supreme Court’s jurisdiction over
        redistricting in the legislative article and thereby making it among the matters
        subject to amendment through the ballot initiative process under article XIV,
        section 3, the drafters understood that the scope of this court’s jurisdiction over
        such matters, and by extension, the jurisdiction of the lower courts, might change.
        The conditional nature of the circuit court’s jurisdiction as set forth in the judicial
        article is an expression of that awareness and a means for insuring that the process
        for amending the legislative article could be given full effect without the need to
        revise the judicial article at the same time.

¶ 136       Also erroneous is the claim made by plaintiffs in count IV of the complaint that
        the ballot initiative is fatally defective because the part of the proposed process that
        would require participation by two members of this court in the event the
        redistricting commission failed to adopt a redistricting plan would impermissibly
        impose a political affiliation requirement on supreme court judges. Contrary to
        plaintiffs’ view, the proposal would not alter current judicial eligibility
        requirements in any way. One does not need to be affiliated with a political party to
        serve as a judge of the supreme court. Ill. Const. 1970, art. VI, § 11. Supreme,
        appellate, and circuit judges are, however, selected for office through partisan
        elections. Ill. Const. 1970, art. VI, § 12. While it is theoretically possible for a judge
        to run and be elected to the supreme court as an independent, we know of no
        instance in the history of our court where that has occurred. It has certainly not
        happened since adoption of the judicial article of 1964, the precursor of the judicial
        article in the 1970 Constitution. Accordingly, while political affiliation is not
        required, every member of this court in modern times has, in fact, had one.

¶ 137       It is true that judges who seek to remain on the bench following expiration of
        their terms may seek retention through an election process in which their names




                                                  - 55 -
        appear on the ballot “without party designation” (Ill. Const. 1970, art. VI, § 12(d)).
        Their original party affiliation, however, remains a matter of public record. And
        while some judges join this court through assignments or appointments to fill
        vacancies that occur between elections, those appointments are temporary and
        relatively brief. Ill. Const. 1970, art. VI, § 12(c). Because the Chief Justice is
        determined, by custom, through seniority, and because the proposed initiative
        would involve only the Chief Justice and the next most senior Justice not affiliated
        with the same political party as the Chief Justice, it would be all but impossible for
        those two positions to be occupied by temporary appointees. And even those
        appointees would have an ascertainable party affiliation if they had been elected to
        lower judicial office prior to joining this court. But even if they did not, and even if
        it were somehow possible for the most senior members of this court to have risen to
        their positions without any prior political affiliation, it still would not matter. The
        only requirement under the proposed ballot initiative is that the member of the court
        who acts with the Chief Justice in carrying out the terms of the procedure when the
        redistricting commission fails to adopt a plan “not be affiliated with same political
        party as the Chief Justice.” If the Chief Justice were an independent, or if the next
        most senior member of the court were an independent, or even if all the members of
        the court were independents and therefore had no party affiliation, the proposed
        system would still work. That is so because the members of the court who would be
        participating could not be said to be affiliated with the same political party, and that
        is all the amendment proposed by the initiative would require. The initiative
        therefore cannot be assailed on the grounds that it would improperly impose a
        political affiliation requirement on members of the supreme court.

¶ 138        In reaching this conclusion, I am mindful that difficulties in application of the
        proposed amendment could arise if it were somehow to happen that all seven
        members of the court ended up belonging to the same political party. In light of
        modern Illinois history and politics, such an alignment seems so unlikely as to be
        impossible. But even if there were a theoretical possibility that the process
        proposed by plaintiffs’ initiative could one day prove problematic in practice, that
        is an entirely separate question from the one before us, which is simply whether the
        initiative meets the requirements of article XIV, section 3. So long as the proposal
        is legally valid, its wisdom and flaws are a matter for the voters to decide. They are
        not a legitimate basis for us to prevent the voters from even considering the matter.
        Count IV of plaintiffs’ complaint therefore fails as a matter of law as well.



                                                 - 56 -
¶ 139       In count III of their complaint, plaintiffs protested that the very act of involving
        the Chief Justice and another member of this court in the process when the
        redistricting commission fails to adopt a plan also crosses an impermissible
        constitutional line in that it imposes additional responsibilities on members of this
        court beyond those specified in the judicial article (Ill. Const. 1970, art. VI) and the
        rules of this court. As is clear from the text of the current version of article IV,
        section 3 (Ill. Const. 1970, art. IV, § 3), however, this court already plays an
        integral role in the redistricting process when the redistricting commission fails to
        file a plan. The authority for our involvement in that process emanates entirely
        from article IV, section 3, itself. It is unrelated to anything in the judicial article or
        our rules. The proposed initiative would therefore have no spillover effects on any
        other provisions of the constitution. Its effect would be confined to the court’s role
        under section 3 of article IV. While the nature of that role would be different, the
        change is therefore not subject to challenge on the grounds that it is not “limited to
        structural and procedural subjects contained in Article IV” as article XIV, section
        3, requires. To hold otherwise would mean that the provisions of the legislative
        article could never be altered unless the supreme court’s role in redistricting remain
        fixed precisely as it is today. That is not what article XIV, section 3, says, and it is
        incompatible with what the drafters intended when article XIV, section 3, was
        placed before the voters for ratification. Count III of plaintiffs’ complaint is
        therefore meritless as a matter of law and should also have been dismissed on the
        pleadings.

¶ 140        Count VI of plaintiffs’ complaint, which challenged the ballot initiative based
        on its removal of an express reference to the Attorney General is similarly flawed.
        Article V, section 15, of the Illinois Constitution (Ill. Const. 1970, art. V, § 15)
        addresses the office of Attorney General. It specifies that the Attorney General is
        the legal officer of the State and “shall have the duties and powers that may be
        prescribed by law.” The current version of article IV, section 3 (Ill. Const. 1970,
        art. IV, § 3), confers on the Attorney General one such duty, namely, responsibility
        for initiating actions concerning redistricting and specifies how the action is to be
        brought (in the name of the People of the State of Illinois) and where it is to be filed
        (in the supreme court). The ballot initiative proposed by Independent Maps
        eliminates the reference to the Attorney General and the related instruction
        regarding how the action is to be styled, along with removing language giving the
        supreme court exclusive jurisdiction over such actions. There is nothing



                                                  - 57 -
        constitutionally suspect about that. Assigning responsibility for who is to bring an
        action and specifying how it is to be styled and where it should be filed are
        quintessentially procedural aspects of the redistricting process and therefore place
        the changes squarely within the bounds authorized by article XIV, section 3, for
        ballot initiatives. The changes, moreover, have no purpose and would have no
        effect beyond redistricting. Article V, section 15, would not be not altered in any
        way. Its provision that the Attorney General shall have the duties prescribed by law
        would remain fully intact. The only thing changing would be what the law
        prescribes. That is in no way problematic as a constitutional matter. If a
        procedure-related duty may be conferred by article IV, section 3, it necessarily
        follows that it can be removed through an amendment to that provision. To hold
        otherwise would mean that the right to amend the legislative article through the
        ballot initiative process reserved to the people under article XIV, section 3, could
        not be fully realized.

¶ 141        That leaves only count I of plaintiffs’ complaint, which alleged that the
        initiative cannot be said to be limited to procedural and structural subjects
        contained in article IV because, if adopted, it would confer on the Auditor General
        additional duties not presently assigned to that office, namely, responsibility for
        assisting in selection of the new Applicant Review Panel that would be established
        under the proposed amendment. 11 This contention, as with the others I have just
        discussed, must be rejected.

¶ 142       It is true that, unlike this court and the Attorney General, the Auditor General is
        not presently involved in the redistricting process. The constitution references the
        Auditor General only in article VIII, section 3 (Ill. Const. 1970, art. VIII, § 3),
        which mandates that the Auditor General “shall conduct the audit of the public
        funds of the State” and “shall make additional reports and investigations as directed
        by the General Assembly.” Involving the Auditor General in the redistricting
        process in the matter contemplated by Independent Maps’ proposal would not fall
        within this charge. Because action by constitutional officers that is not (1)

            11
              Under the amendment, the Auditor General would also be involved in requesting
        and accepting applications to serve as commissioner of the new Independent Redistricting
        Commission. Count I of plaintiffs’ complaint does not challenge this aspect of the Auditor
        General’s participation.




                                                  - 58 -
        authorized by constitutional provisions creating the position or defining the
        officer’s duties or (2) by legislation promulgated under authority of such
        constitutional provisions is impermissible (City of Chicago v. Holland, 206 Ill. 2d
480, 489-90 (2003)), the constitution must therefore be changed before the Auditor
        General could perform the responsibilities that would be assigned to him or her
        under the new system for redistricting.

¶ 143       The amendment proposed by Independent Maps would supply the requisite
        authority for the Auditor General’s participation in the process. That the additional
        authorization would appear in a different constitutional provision than the one in
        which the Auditor General’s basic duties are defined poses no constitutional
        problem. Nothing in the 1970 Constitution requires that all of a constitutional
        officer’s responsibilities be set out in a single article, and such is certainly not the
        case with respect to the redistricting-related duties of this court and the Attorney
        General under the current redistricting mechanism.

¶ 144      Moreover, the additional duties the Auditor General would assume under the
        amendment would not alter any of the responsibilities the Auditor General already
        possesses under article VIII. To the extent the Auditor General’s duties would
        change, the change would pertain solely and exclusively to the redistricting
        process, which, as set forth earlier, is a structural and procedural subject of article
        IV and therefore subject to amendment under article XIV, section 3 (Ill. Const.
        1970, art. XIV, § 3). The change would have no effect at all beyond that limited
        sphere.

¶ 145       When the delegates to the 1970 Constitution drafted article XIV, section 3, as
        they did, they were mindful that attempts could be made to circumvent their
        intention and use the initiative process as a substitute for legislative action by the
        General Assembly or to make substantive changes to the constitution unrelated to
        legislative article. See Coalition I, 65 Ill. 2d at 468; CBA I, 137 Ill. 2d at 401-04.
        That is why they made clear that any amendment proposed under article XIV,
        section 3, “would be required to be limited to subjects contained in the Legislative
        Article, namely matters of structure and procedure and not matters of substantive
        policy.” 6 Proceedings 1400. In no sense would inclusion of the Auditor General in
        the redistricting process run afoul of these concerns. It is not an attempt to bypass
        the General Assembly’s authority to enact legislation, nor is it a subterfuge to alter




                                                 - 59 -
        other substantive provisions of the constitution. As I have just noted, the change
        pertains solely and exclusively to the redistricting mechanism of article IV, section
        3, which the amendment proposed by Independent Maps’ initiative would replace.
        Taking into account the limited subject matter to which the initiative power may be
        applied under article XIV, section 3, while construing article XIV, section 3’s
        provisions “so as to effectuate [its] basic purpose ***, to provide a workable
        initiative scheme unfettered by restraints which unnecessarily inhibit the rights
        which article XIV confers” (Coalition II, 83 Ill. 2d at 247), I would hold that
        plaintiffs’ challenge to that aspect of the proposed initiative in count I of their
        complaint must therefore be rejected.

¶ 146       I close my discussion with a few additional observations. As noted earlier in
        this dissent, the drafters of article XIV, section 3, and the citizens of this state who
        adopted it acted with a clear and unmistakable appreciation of two things: (1) that
        the structural and procedural subjects set forth in the legislative article, including
        the structure of the redistricting commission and the procedure for implementing
        redistricting as set forth in article IV, section 3, might one day need revision and (2)
        that the General Assembly could not be counted on to overcome its self-interest and
        propose the necessary changes itself. Under plaintiffs’ reading of article IV, section
        3, however, the promise of any real change to the present redistricting system
        would be rendered illusory. Because all of the current actors in the process also
        have roles outside of the redistricting process, any proposed change in the cast of
        characters or any significant alteration of their responsibilities would, by plaintiffs’
        logic, mean that the proposal was not limited to a structural and procedural subject
        of article IV and was therefore beyond the constitutionally authorized scope of the
        ballot initiative process. The potential for a redistricting commission comprised
        entirely of nonlegislative members, first expressed during the constitutional
        convention (2 Proceedings 584), would be lost. The only changes that would be
        permissible would be those of the most limited and inconsequential type, and the
        only tools available for revision of the redistricting provisions in article VI, section
        3, would be those already present in those provisions. If all that can be done is
        rearrange the pieces, it is difficult to see how meaningful reform could ever be
        accomplished.

¶ 147       There can be no serious dispute that the drafters and adopters of article XIV,
        section 3, intended for that provision to allow citizens to actually accomplish




                                                 - 60 -
        something through ballot initiatives. Plaintiffs’ reading of the law, however, would
        allow them to accomplish nothing. Ballot initiatives would be pointless. To adopt
        plaintiffs’ interpretation would therefore offend one of the most basic precepts of
        construction, namely, that whenever possible, the constitution and statutes of this
        state should be construed so that no part of them is rendered meaningless and every
        word and phrase is given effect. Solon v. Midwest Medical Records Ass’n, 236 Ill.
2d 433, 440-41 (2010); City of Springfield v. Edwards, 84 Ill. 626, 640 (1877)
        (Dickey, J., dissenting). More importantly, and as indicated throughout this dissent,
        it would require us to abandon our responsibility to construe article XIV, section 3,
        so as to effectuate that provision’s basic purpose and “provide a workable initiative
        scheme unfettered by restraints which unnecessarily inhibit the rights which article
        XIV confers.” Coalition II, 83 Ill. 2d at 247.

¶ 148       As an attempt to refute the conclusion that plaintiffs’ construction of article IV,
        section 3, would make impossible any meaningful ballot initiative regarding
        redistricting, an argument has been made that a ballot initiative that simply repealed
        the existing redistricting scheme and replaced it with instructions for the General
        Assembly to formulate and implement a new redistricting mechanism could pass
        muster under article XIV, section 3. That argument, however, is also untenable.

¶ 149       First, it would have the effect of stripping away powers and duties of officials
        who have responsibilities defined in other parts of the constitution. As I have just
        pointed out, that is a consequence which, under plaintiffs’ logic, would doom the
        proposal on the grounds that it was not limited to a structural and procedural subject
        of article IV and was therefore beyond the constitutionally authorized scope of the
        ballot initiative process.

¶ 150       Second, as discussed earlier, article XIV, section 3, was born of the recognition
        that there were certain changes to the constitution which the legislature, through
        self-interest, simply could not be counted on to propose itself. Redistricting was
        one such area. If the only valid ballot initiative regarding redistricting were one
        which placed responsibility for redistricting back in the hands of the General
        Assembly, eliminating direct citizen participation in the redistricting process, the
        entire point of article XIV, section 3, would be defeated. Such a scheme could,
        moreover, mean the end of redistricting altogether, for once the existing system
        was repealed and the General Assembly was left with responsibility for




                                                - 61 -
        implementing a new redistricting system through legislation, it might elect to
        simply do nothing. If that were to happen, this court would have no authority to
        compel the General Assembly to act. The only remedy, apart from another
        constitutional amendment, would be election of a new General Assembly willing to
        carry out its constitutional duties. Fergus v. Kinney, 333 Ill. 437, 440-41 (1928).

¶ 151       In their opinion, the majority state that “we trust that the constitutional confines
        of article XIV, section 3, are sufficiently broad to encompass more than one
        potential redistricting scheme.” Supra ¶ 43. This observation is unquestionably
        true. The confines are broad enough to include a range of possible systems for
        carrying out redistricting. The problem is that under the contorted and restrictive
        approach urged by the majority, none of these potential redistricting schemes could
        possibly pass constitutional muster. All would fail just as this one has failed and for
        the same reasons. If that were not so, someone, at some point in this litigation,
        would surely have been able to come up with an example of a redistricting initiative
        that would actually meet the test the majority has set. No one, including and
        especially the majority, has been able to do so. The promise my colleagues offer is
        therefore an empty one.

¶ 152       In Cole-Randazzo v. Ryan, 198 Ill. 2d at 244, Justice Thomas warned in his
        dissent that “gone forever is the Illinois voter’s confidence that *** the highest
        court of this State will ensure that the process of approving and adopting [new
        legislative maps] will be equitable, balanced, and fair.” Id. (Thomas, J., dissenting,
        joined by Garman, J.). If that was not true then, it will certainly be true once the
        majority’s opinion is filed. If we do not permit this ballot initiative to go forward in
        accordance with the law, our authority over the redistricting process and, indeed,
        our status as an institution, will forever be suspect.

¶ 153        Finally, nothing in what I have written here should be construed as an
        expression of support for the proposed ballot initiative. Whether the initiative
        should be adopted is a question for the voters and the voters alone to decide. Our
        role is here is limited to determining whether Independent Maps’ otherwise valid
        initiative meets the requirements of article XIV, section 3, and is therefore eligible
        for inclusion on the ballot at the November 8, 2016, general election. In the exercise
        of that responsibility, I would hold that it does.




                                                 - 62 -
¶ 154                                     CONCLUSION

¶ 155       For the foregoing reasons, the circuit court erred when it granted judgment on
        the pleadings in favor of plaintiffs on counts I through VII of their complaint and
        denied the cross-motion for judgment on the pleadings filed by Independent Maps.
        Counts I through VII should have been dismissed with prejudice. The judgment of
        the circuit court should therefore be reversed. Because the remaining counts of
        plaintiffs’ complaint all depend on the viability of the claims asserted in counts I
        through VII, there would be no need for remand. Those counts also fail as a matter
        of law. Pursuant to the power conferred on us by Illinois Supreme Court Rule
        366(a) (eff. Feb. 1, 1994) “to make any other and further orders and grant any relief
        *** that the case may require,” we should dismiss those counts with prejudice as
        well. I therefore dissent.

¶ 156      CHIEF JUSTICE GARMAN and JUSTICE THOMAS join in this dissent.


                          DISSENT UPON DENIAL OF REHEARING


¶ 157      JUSTICE KARMEIER, dissenting:

¶ 158       Independent Maps moved to recall the mandate in order to permit it to seek
        rehearing pursuant to Illinois Supreme Court Rule 367 (eff. Aug. 15, 2016).
        Although our court granted Independent Maps leave to file its petition for
        rehearing, the majority then summarily denied the petition without further
        comment or consideration. Independent Maps’ petition set forth many reasons why
        reconsideration should have been allowed. I will mention only a few.

¶ 159       First, the majority’s opinion all but ignored the substantive discussion of
        plaintiffs’ various claims and Independent Maps’ response. It based its entire
        judgment on a single argument—involvement of the Auditor General—and left
        every other point unaddressed. This was so notwithstanding the fact that I
        addressed every objection in my lengthy dissent.

¶ 160      The dissent laid out why Independent Maps’ proposal passed constitutional
        muster in accordance with the intent of the drafters of the Illinois Constitution of
        1970, setting out in detail not only the rationale but the words of the delegates




                                               - 63 -
        supporting the dissent’s position. Rehearing would give the majority the
        opportunity to rebut the dissent’s rationale.

¶ 161       I believe the majority would have considerable difficulty doing so, for long
        before the constitutional convention at which article XIV, section 3, was adopted,
        our court actually considered and rejected the very interpretive approach on which
        the majority’s decision here is based. Distilled to its essence, the majority’s
        position is that Independent Maps’ initiative fails to meet the article XIV, section 3
        requirement that proposed amendments “be limited to structural and procedural
        subjects contained in Article IV” (Ill. Const. 1970, art. XIV, § 3) because it assigns
        additional duties to the Auditor General, whose current responsibilities are set forth
        in a different part of the constitution, namely article VIII, section 3 (Ill. Const.
        1970, art. VIII, § 3). The majority’s notion that the proposed amendment was
        doomed because it also impacted a different section of the constitution is nearly
        identical to one advanced more than a hundred years earlier in a case challenging
        the validity of a constitutional amendment placed before the voters pursuant to
        article XIV of the 1870 Illinois Constitution (Ill. Const. 1870, art. XIV), the
        predecessor to article XIV of the 1970 Constitution, which is at issue here. The case
        was City of Chicago v. Reeves, 220 Ill. 274 (1906), and the amendment challenged
        there changed article IV, the Legislative Article, to confer legislative power on the
        General Assembly to establish local municipal government in the city of Chicago.
        Included in that change were, among other things, provisions that would authorize
        creation of new judicial offices and abolition of existing ones, matters which would
        affect article VI of the 1870 Constitution, the counterpart to the present judicial
        article, and an additional provision that would permit the city to accrue
        indebtedness, thus altering a provision of article IX of the 1870 Constitution,
        dealing with revenue. Id. at 283.

¶ 162       When an attempt was made to establish a municipal court in Chicago as the
        amendment permitted, a taxpayer action was brought to challenge the legislation on
        the grounds that the constitutional amendment, which provided authorization for
        the legislation, exceeded the bounds for amendments permitted by the 1870
        Constitution because it was not limited to article IV, the legislative article, but also
        changed articles VI and IX. Surveying numerous decisions from sister states as
        well as prior case law from Illinois, we found it “obvious” that while amendments




                                                 - 64 -
        to a particular article of the constitution “must relate to and be germane to the
        subject-matter of the article proposed to be amended,” if

           “the effect of the amendment of a particular article is to change other articles of
           the constitution, and such changes are germane and only incidental to the object
           sought to be accomplished by the express amendment, then the fact that articles
           of the constitution other than the article expressly amended are changed does
           not render the express amendment invalid by reason of the fact that other
           articles of the constitution are changed to bring the constitution into a
           harmonious whole, after an amendment has been incorporated into the
           constitution as a part of a particular article thereof.” (Emphasis added.) Id. at
           290.

¶ 163       It could not be otherwise, this court reasoned, because “[a]ny other view would
        be so narrow as to prohibit *** in many, if not in all, cases” amendments to the
        constitution,

           “as the several articles of the constitution are so far connected and dependent
           upon each other that a change in any article, generally, if not universally, has
           the effect to produce changes of more or less importance in one or more of the
           articles of the constitution other than that which is expressly amended.” Id. at
           284.

¶ 164      We made clear, of course, that

           “if the effect of the amendment of a particular article of the constitution is to
           work changes in other articles of the constitution, and there is no connection
           between the object sought to be accomplished by the express amendment to a
           particular article and the changes wrought in other articles of the
           constitution,—that is, the changes worked, by implication, in other articles than
           that expressly amended are entirely foreign to the object sought to be
           accomplished by the express amendment,—a different result would follow.” Id.
           at 290.

¶ 165      We also cautioned, however, that when assessing whether a proposed
        amendment satisfies constitutional requirements governing such amendments,
        courts should proceed with deference and restraint. Proposed amendments should




                                               - 65 -
        not be invalidated “unless it clearly appear[s] that the limitations imposed [by the
        constitution] upon the grant of the power *** to propose amendments to the
        constitution had been abused, [for] the limitations imposed upon the power *** to
        propose amendments should not be so construed as to defeat the power itself,
        except in a case falling clearly within the terms of the limitation.” Id. at 290-91. In
        accordance with these principles, the court held that the challenged amendment
        was, in fact, valid.

¶ 166       Drafters of constitutional provisions are presumed to know existing law and
        constitutional provisions and to have drafted their provisions accordingly. Kanerva
        v. Weems, 2014 IL 115811, ¶ 41. Although Reeves was decided 64 years before the
        constitutional convention at which article XIV, section 3, was proposed, the case
        was frequently cited throughout the intervening period and remained good law
        when the convention convened. See, e.g., People ex rel. Engle v. Kerner, 32 Ill. 2d
212, 218 (1965). To interpret article XIV, section 3, without reference to the
        reasoning and result in Reeves would therefore require that we either remove that
        provision from its historical context or else rewrite history itself. Neither is a
        permissible mode of constitutional interpretation.

¶ 167        While the challenge in Reeves involved a different mechanism for amending
        the constitution and arose in a different posture than the controversy before us, the
        reasoning and analysis are fully applicable to this case. The object sought to be
        accomplished by Independent Maps’ proposed amendment is an overhaul of the
        current mechanism for carrying out redistricting, which is unquestionably a
        structural and procedural subject of article IV. None of the proposed changes,
        including inclusion of the Auditor General, can possibly be dismissed as
        “unconnected” or “entirely foreign” to that objective. To the contrary, to the extent
        the initiative, if adopted, would result in a change to the Auditor General’s duties or
        affect any other provision of the constitution, implicitly or directly, the change
        would pertain solely to the redistricting process and have no purpose except as it
        relates to redistricting. Put another way, those other matters, including the duties of
        the Auditor General, are in no sense the subject of the proposed amendment. The
        “subject” for purposes of article XIV, section 2, is the mechanism for redistricting.
        The assignment of responsibilities to the Auditor General and the other changes
        that would result from adoption of the amendment are merely ancillary to and
        supportive of the amendment’s core purpose, changing article IV, section 3 (Ill.




                                                - 66 -
        Const. 1970, art. IV, § 3). Accordingly, here as in Reeves, the fact that “articles of
        the constitution other than the article expressly amended are changed does not
        render the express amendment invalid.” Reeves, 220 Ill. at 290.

¶ 168        Rather than taking the opportunity to speak up and explain why it believes the
        initiative proposed by Independent Maps here must nevertheless be rejected, the
        majority simply said, without comment, “denied.”

¶ 169       Second, the majority suggested that some alternative plan involving a
        nonlegislative actor other than the Auditor General could be formulated that would
        meet the requirements of article XIV, section 3. But Independent Maps, in its
        petition for rehearing, succinctly and correctly points out that the majority’s
        approach would preclude the assignment of any new role in the redistricting
        process to any nonlegislative actor, not just the Auditor General, because any such
        changes would be barred by precisely the same barriers erected by the majority to
        rationalize invalidation of the proposal advanced here. If the majority believes that
        such is not the case, it should take this opportunity on rehearing to explain why.

¶ 170       Finally, Independent Maps urges the court to reconsider its refusal to consider
        the other substantive points in the case because it believes that we should, at a
        minimum, provide some guidance for formulation of future initiatives. I agree,
        particularly in light of the importance of the rights at stake. Without the critical
        clarification that rehearing would provide, the majority’s disposition not only fails
        to provide a road map, it erects a roadblock that seems insurmountable.

¶ 171       For all of the foregoing reasons and for the reasons set forth in my original
        dissent, rehearing should have been granted. I therefore dissent from the denial of
        rehearing.

¶ 172      CHIEF JUSTICE GARMAN and JUSTICE THOMAS join in this dissent.




                                                - 67 -